Exhibit 10.1

$140,000,000 TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

FEDERATED INVESTORS, INC.

THE GUARANTORS PARTY HERETO

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, As Agent

Dated as of August 19, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page

1.

   CERTAIN DEFINITIONS    1    1.1    Certain Definitions    1    1.2   
Construction    17       1.2.1    Number; Inclusion    17       1.2.2   
Determination    17       1.2.3    Agent’s Discretion and Consent    17      
1.2.4    Documents Taken as a Whole    17       1.2.5    Headings    17      
1.2.6    Implied References to this Agreement    17       1.2.7    Persons    17
      1.2.8    Modifications to Documents    17       1.2.9    From, To and
Through    18       1.2.10    Shall; Will    18    1.3    Accounting Principles
   18

2.

   INTENTIONALLY OMITTED    19

3.

   TERM LOANS    19    3.1    Term Loan Commitments    19    3.2    Nature of
Lenders’ Obligations with Respect to Term Loans; Repayment Terms    19    3.3   
Term Loan Requests    19    3.4    Closing Fees    20    3.5    Use of Proceeds
   20    3.6    Increase in Commitments; Increasing Lenders and New Lenders   
20

4.

   INTEREST RATES    21    4.1    Interest Rate Options    21       4.1.1   
Term Loan Interest Rate Options    22       4.1.2    Rate Quotations    22      
4.1.3    Change in Fees or Interest Rates    22    4.2    Interest Periods    23
      4.2.1    Amount of Borrowing Tranche    23       4.2.2    Renewals    23
   4.3    Interest After Default    23       4.3.1    Interest Rate    23      
4.3.2    Other Obligations    23       4.3.3    Acknowledgment    23

 

i



--------------------------------------------------------------------------------

   4.4    Euro Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available    23       4.4.1    Unascertainable    23       4.4.2    Illegality;
Increased Costs; Deposits Not Available    24       4.4.3    Agent’s and Bank’s
Rights    24    4.5    Selection of Interest Rate Options    25

5.

   PAYMENTS    25    5.1    Payments    25    5.2    Pro Rata Treatment of Banks
   25    5.3    Interest Payment Dates    26    5.4    Voluntary Prepayments   
26       5.4.1    Right to Prepay    26       5.4.2    Replacement of a Bank   
27       5.4.3    Change of Lending Office    27    5.5    Intentionally Omitted
   27    5.6    Additional Compensation in Certain Circumstances    27      
5.6.1    Increased Costs or Reduced Return Resulting from Taxes, Reserves,
Capital Adequacy Requirements, Expenses, Etc.    28       5.6.2    Indemnity   
28

6.

   REPRESENTATIONS AND WARRANTIES    29    6.1    Representations and Warranties
   29       6.1.1    Organization and Qualification    29       6.1.2   
Subsidiaries    29       6.1.3    Power and Authority    30       6.1.4   
Validity and Binding Effect    30       6.1.5    No Conflict    30       6.1.6
   Litigation    31       6.1.7    Title to Properties    31       6.1.8   
Financial Statements    31       6.1.9    Use of Proceeds; Margin Stock; Section
20 Subsidiaries    31       6.1.10    Full Disclosure    32       6.1.11   
Taxes    32       6.1.12    Consents and Approvals    32       6.1.13    No
Event of Default; Compliance with Instruments    33       6.1.14    Patents,
Trademarks, Copyrights, Licenses, Etc.    33       6.1.15    Insurance    33   
   6.1.16    Compliance with Laws    33       6.1.17    Material Contracts;
Burdensome Restrictions    33       6.1.18    Investment Companies; Regulated
Entities    34       6.1.19    Plans and Benefit Arrangements    34       6.1.20
   Employment Matters    35

 

ii



--------------------------------------------------------------------------------

      6.1.21    Environmental Matters    35       6.1.22    Senior Debt Status
   35       6.1.23    Anti-Terrorism Laws    35       6.1.24    Existing
Business    36    6.2    Updates to Schedules    36

7.

   CONDITIONS OF LENDING    37    7.1    First Loans    37       7.1.1   
Officer’s Certificate    37       7.1.2    Secretary’s Certificate    37      
7.1.3    Delivery of Loan Documents    38       7.1.4    Opinion of Counsel   
38       7.1.5    Legal Details    38       7.1.6    Payment of Fees    38      
7.1.7    Consents    38       7.1.8    Officer’s Certificate Regarding MACs   
38       7.1.9    No Violation of Laws    39       7.1.10    No Actions or
Proceedings    39    7.2    Each Additional Loan    39

8.

   COVENANTS    39    8.1    Affirmative Covenants    39       8.1.1   
Preservation of Existence, Etc.    39       8.1.2    Payment of Liabilities,
Including Taxes, Etc.    40       8.1.3    Maintenance of Insurance    40      
8.1.4    Maintenance of Properties and Leases    40       8.1.5    Maintenance
of Patents, Trademarks, Etc.    40       8.1.6    Visitation Rights    40      
8.1.7    Keeping of Records and Books of Account    41       8.1.8    Plans and
Benefit Arrangements    41       8.1.9    Compliance with Laws    41      
8.1.10    Ownership of Subsidiaries    41       8.1.11    New Subsidiaries    41
      8.1.12    Subordination of Intercompany Loans    42       8.1.13   
Anti-Terrorism Laws    42    8.2    Negative Covenants    42       8.2.1   
Indebtedness    42       8.2.2    Liens    43       8.2.3    Guaranties    43   
   8.2.4    Loans and Investments    43       8.2.5    Dividends and Related
Distributions    44       8.2.6    Liquidations, Mergers, Consolidations,
Acquisitions    45       8.2.7    Dispositions of Assets or Subsidiaries    45

 

iii



--------------------------------------------------------------------------------

      8.2.8    Affiliate Transactions    46       8.2.9    Continuation of or
Change in Business    46       8.2.10    Plans and Benefit Arrangements    47   
   8.2.11    Fiscal Year; Accounting Methods    47       8.2.12    Intercompany
Transactions    47       8.2.13    Change in Ownership    47       8.2.14   
Maximum Leverage Ratio    47       8.2.15    Minimum Interest Coverage Ratio   
47   

8.3

   Reporting Requirements    48       8.3.1    Quarterly Financial Statements   
48       8.3.2    Annual Financial Statements    48       8.3.3    Certificate
of the Borrower    48       8.3.4    Notice of Default    49       8.3.5   
Notice of Litigation    49       8.3.6    Certain Events    49       8.3.7   
Other Notices, Reports and Information    49       8.3.8    Notices Regarding
Plans and Benefit Arrangements    50       8.3.9    Notices Regarding Special
Purpose Subsidiaries    51       8.3.10    Notice of Change in Debt Rating    51

9.

   DEFAULT    51    9.1    Events of Default    51       9.1.1    Payments Under
Loan Documents    51       9.1.2    Breach of Warranty    52       9.1.3   
Breach of Certain Covenants    52       9.1.4    Breach of Other Covenants    52
      9.1.5    Defaults in Other Agreements or Indebtedness    52       9.1.6   
Final Judgments or Orders    52       9.1.7    Loan Document Unenforceable    52
      9.1.8    Proceedings Against Assets    53       9.1.9    Notice of Lien or
Assessment    53       9.1.10    Insolvency    53       9.1.11    Events
Relating to Plans and Benefit Arrangements    53       9.1.12    Cessation of
Business    54       9.1.13    Involuntary Proceedings    54       9.1.14   
Voluntary Proceedings    54    9.2    Consequences of Event of Default    54   
   9.2.1    Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings    54       9.2.2    Bankruptcy, Insolvency or
Reorganization Proceedings    55       9.2.3    Set-off    55       9.2.4   
Suits, Actions, Proceedings    55       9.2.5    Application of Proceeds;
Collateral Sharing    56

 

iv



--------------------------------------------------------------------------------

      9.2.6    Other Rights and Remedies    56 10.    THE AGENT    56    10.1   
Appointment    56    10.2    Delegation of Duties    56    10.3    Nature of
Duties; Independent Credit Investigation    57    10.4    Actions in Discretion
of Agent; Instructions From the Banks    57    10.5    Reimbursement and
Indemnification of Agent by the Borrower    58    10.6    Exculpatory
Provisions; Limitation of Liability    58    10.7    Reimbursement and
Indemnification of Agent by Banks    59    10.8    Reliance by Agent    59   
10.9    Notice of Default    60    10.10    Notices    60    10.11    Banks in
Their Individual Capacities; Agent in its Individual Capacity    60    10.12   
Holders of Notes    60    10.13    Equalization of Banks    61    10.14   
Successor Agent    61    10.15    Agent’s Fee    62    10.16    Availability of
Funds    62    10.17    Calculations    62    10.18    No Reliance on Agent’s
Customer Identification Program    62    10.19    Beneficiaries    63 11.   
MISCELLANEOUS    63    11.1    Modifications, Amendments or Waivers    63      
11.1.1    Increase of Commitment; Extension of Expiration Date    63      
11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment    63       11.1.3    Release of Guarantor   
63       11.1.4    Miscellaneous    64    11.2    No Implied Waivers; Cumulative
Remedies; Writing Required    64    11.3    Reimbursement and Indemnification of
Banks by the Borrower; Taxes    64    11.4    Holidays    65    11.5    Funding
by Branch, Subsidiary or Affiliate    65       11.5.1    Notional Funding    65
      11.5.2    Actual Funding    66    11.6    Notices    66    11.7   
Severability    67    11.8    Governing Law    67    11.9    Prior Understanding
   67    11.10    Duration; Survival    67    11.11    Successors and Assigns   
68    11.12    Confidentiality    69

 

v



--------------------------------------------------------------------------------

     11.12.1    General    69      11.12.2    Sharing Information With
Affiliates of the Banks    69   11.13    Counterparts    69   11.14    Agent’s
or Bank’s Consent    69   11.15    Exceptions    70   11.16    CONSENT TO FORUM;
WAIVER OF JURY TRIAL    70   11.17    Certifications From Banks and Participants
   70      11.17.1    Tax Withholding    70      11.17.2    USA Patriot Act   
71   11.18    Joinder of Parties to Loan Documents    71

 

vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

        

SCHEDULE 1.1(A)

         PRICING GRID

SCHEDULE 1.1(B)

   -       COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

   -       PERMITTED LIENS

SCHEDULE 6.1.2

   -       SUBSIDIARIES

SCHEDULE 8.2.1

   -       PERMITTED INDEBTEDNESS

SCHEDULE 8.2.4

   -       PERMITTED LOANS AND INVESTMENTS

EXHIBITS

        

EXHIBIT 1.1(A)

   -       ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)

   -       GUARANTY AGREEMENT

EXHIBIT 1.1(I)

   -       INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(L)(1)

         LENDER JOINDER

EXHIBIT 1.1(L)(2)

   -       LOAN DOCUMENT JOINDER

EXHIBIT 1.1(T)

   -       TERM NOTE

EXHIBIT 3.3

   -       TERM LOAN REQUEST

EXHIBIT 7.1.4

   -       OPINION OF COUNSEL

EXHIBIT 8.3.3

   -       QUARTERLY COMPLIANCE CERTIFICATE

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of August 19, 2008 and is made by and among
FEDERATED INVESTORS, INC., a Pennsylvania corporation (the “Borrower”), each of
the GUARANTORS (as hereinafter defined), the BANKS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Banks under
this Agreement (hereinafter referred to in such capacity as the “Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Banks to provide a term loan facility to
the Borrower in an aggregate principal amount not to exceed $140,000,000 as such
amount may be increased from time to time up to an amount not to exceed
$150,000,000 pursuant to Section 3.6 hereof; and

WHEREAS, the term loan facility shall be used for general corporate purposes,
including without limitation stock repurchases, dividend payments and
acquisitions; and

WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1. CERTAIN DEFINITIONS

 

  1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns.

Agent’s Fee shall have the meaning assigned to that term in Section 10.15.

 

1



--------------------------------------------------------------------------------

Agent’s Letter shall have the meaning assigned to that term in Section 10.15.

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to Base Rate under the Base Rate Option at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading “Base Rate Spread.”

(B) the percentage spread to be added to Euro Rate under the Euro Rate Option at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading “Euro Rate Spread.”

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of
Exhibit 1.1(A).

Audited Statements shall have the meaning assigned to that term in
Section 6.1.8.

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not necessarily be the lowest rate then being charged commercial
borrowers by the Agent, or (ii) the Federal Funds Open Rate plus 0.50% per
annum.

Base Rate Option shall mean the option of the Borrower to have Term Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(i).

 

2



--------------------------------------------------------------------------------

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Blocked Person shall have the meaning assigned to such term in Section 6.1.23.2.

Borrower shall mean Federated Investors, Inc., a corporation organized and
existing under the laws of the Commonwealth of Pennsylvania.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

CDOs shall mean collateralized debt obligation structures for which any of the
Loan Parties provides investment advice.

Class A Shares shall mean the Class A Common Stock of the Borrower.

Closing Date shall mean August 19, 2008.

Closing Fee shall have the meaning assigned to that term in Section 3.4.

Commitment shall mean as to any Bank its Term Loan Commitment, and Commitments
shall mean the aggregate of the Term Loan Commitments of all of the Banks.

Compliance Certificate shall have the meaning assigned to such term in
Section 8.3.3.

Consideration shall mean, with respect to any acquisition pursuant to
Section 8.2.6(ii), the aggregate of (i) the cash paid by any of the Loan Parties
or any Subsidiary of a Loan Party, directly or indirectly, to the seller in
connection therewith, (ii) the Indebtedness incurred or assumed by any of the
Loan Parties or any Subsidiary of a Loan Party, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party or any Subsidiary of a Loan Party in connection
therewith, and (iv) any other consideration given or obligation incurred by any
of the Loan Parties or any Subsidiary of a Loan Party in connection therewith.

 

3



--------------------------------------------------------------------------------

Consolidated EBITDA as of the end of any fiscal quarter for the four (4) fiscal
quarters then ended shall mean (i) the sum of net income, depreciation,
amortization, other non-cash charges to net income (excluding any non-cash
charges which require an accrual or reserve for cash charges for any future
period), interest expense and income tax expense minus (ii) non-cash credits to
net income, in each case of the Borrower and its Consolidated Subsidiaries for
such period determined in accordance with GAAP; provided that if the Borrower
and Consolidated Subsidiaries shall make one or more acquisitions or
dispositions of the capital stock of any Person or all or substantially all of
the assets of any Person permitted by Sections 8.2.6 or 8.2.7 during such
period, Consolidated EBITDA for such period shall be adjusted on a pro forma
basis in a manner satisfactory to the Agent to give effect to all such
acquisitions or dispositions as if they had occurred at the beginning of such
period.

Consolidated Subsidiaries shall mean and include those subsidiaries or other
entities whose accounts are consolidated with the accounts of the Borrower in
accordance with GAAP provided that (i) for the purpose of calculating the
financial ratios in Sections 8.2.14 and 8.2.15 the impact of the sale or
assignment of any Designated Assets, in either case pursuant to the Master
Agreement, the Purchase and Sale Agreement or any similar agreement or program
and in accordance with Section 8.2.7(i), shall be excluded and (ii) to the
extent that FIN 46 requires the consolidation of the account of any Funds with
the account of the Borrower, the impact of FIN 46 shall be excluded.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Debt Rating shall mean the rating of the Borrower’s senior unsecured long-term
debt or long-term counterparty credit by Standard & Poor’s or Moody’s.

Designated Assets shall mean the right to receive deferred sales charges,
including 12b-1 and contingent deferred sales charges, and any comparable fees
from a Fund relating to the sale of Fund shares or sales of other interest in or
obligations of Funds and the maintenance of customer accounts, including
shareholder servicing fees.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Domestic Subsidiaries shall mean any Subsidiary of the Borrower that is
organized or incorporated under the Laws of any state or commonwealth in the
United States of America.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

 

4



--------------------------------------------------------------------------------

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Euro Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate
which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Agent which has been approved by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the Agent at
such time (which determination shall be conclusive absent manifest error)), by
(ii) a number equal to 1.00 minus the Euro Reserve Percentage. The Euro Rate may
also be expressed by the following formula:

 

  

Average of London interbank offered rates quoted

by Bloomberg or appropriate successor as shown on

   Euro Rate =    Bloomberg Page BBAM1       1.00 - Euro Reserve Percentage   

 

5



--------------------------------------------------------------------------------

The Euro Rate shall be adjusted with respect to any Loan to which the Euro Rate
Option applies that is outstanding on the effective date of any change in the
Euro Reserve Percentage as of such effective date. The Agent shall give prompt
notice to the Borrower of the Euro Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

Euro Rate Option shall mean the option of the Borrower to have Term Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).

Euro Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean October 31, 2011.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Bank (an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg

 

6



--------------------------------------------------------------------------------

Screen BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Bank at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. If and when the Federal Funds
Open Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

Federated Bank shall mean Federated Investors Trust Company, a state chartered
trust company under the laws of Pennsylvania.

FIN 46(R) shall mean the Financial Accounting Standards Board Interpretation
No. 46 “Consolidation of Variable Interest Entities”.

Foreign Subsidiaries shall mean the Subsidiaries of the Borrower that are not
Domestic Subsidiaries.

Fund Fees shall mean the management, administrative, shareholder services,
12b-1, contingent deferred sales charges and other similar fees contractually
due any of the Loan Parties or any Subsidiary of a Loan Party from the Funds.

Funds shall mean the mutual funds, CDOs, investment conduits or other entities
for which any of the Loan Parties or any Subsidiary of a Loan Party serves as an
advisor, an administrator, a distributor or a servicer.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page to the Guaranty Agreement and each other
Person which joins the Guaranty Agreement as a Guarantor after the date hereof
pursuant to Section 11.18.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G) executed and delivered by each of the
Guarantors to the Agent for the benefit of the Banks.

Historical Statements shall have the meaning assigned to that term in
Section 6.1.8.

 

7



--------------------------------------------------------------------------------

Increasing Lender shall have the meaning assigned to such term in Section 3.6.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or Subsidiary thereof or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties and the Subsidiaries of the Loan Parties in the form attached
hereto as Exhibit 1.1(I).

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Term Loans bear interest under the Euro Rate Option. Subject to
the last sentence of this definition, such period shall be one (1), two (2),
three (3), six (6) or twelve (12) Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the Euro Rate Option if the Borrower is renewing or
converting to the Euro Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

8



--------------------------------------------------------------------------------

Interest Rate Option shall mean any Euro Rate Option or Base Rate Option.

Interim Statements shall have the meaning assigned to that term in
Section 6.1.8.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Investment Company Act shall mean the Investment Company Act of 1940, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender Joinder shall have the meaning assigned to such term in Section 3.6(x).

Leverage Ratio shall mean the ratio of Total Indebtedness to Consolidated
EBITDA.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Limited Investments shall mean the following: (i) investments or contributions
by a Loan Party directly or indirectly in the capital stock of or other payments
(except in connection with transactions for fair value in the ordinary course of
business, including usual and customary service and occupancy contracts) to any
of the Special Purpose Subsidiaries, (ii) loans by a Loan Party or a Subsidiary
of a Loan Party directly or indirectly to any of the Special Purpose
Subsidiaries, (iii) guarantees by a Loan Party or a Subsidiary of a Loan Party
directly or indirectly of the obligations of any of the Special Purpose
Subsidiaries, or (iv) other obligations, contingent or otherwise, of the Loan
Parties or a Subsidiary of a Loan Party to or for the benefit of any of the
Special Purpose Subsidiaries.

Liquidity shall mean the sum of cash, cash equivalents and undrawn Revolving
Credit Commitments (as defined in the Revolving Credit Agreement).

LLC Interests shall have the meaning given to such term in Section 6.1.2.

 

9



--------------------------------------------------------------------------------

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Intercompany Subordination Agreement, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Document Joinder shall mean a joinder by a Person as a party (to the extent
required by Section 8.1.11) under this Agreement, the Guaranty Agreement and the
other Loan Documents in the form of Exhibit 1.1(L)(2).

Loan Request shall have the meaning given to such term in Section 3.3.

Loans shall mean collectively and Loan shall mean separately all Term Loans or
any Term Loan.

Master Agreement shall mean the Federated Investors Program Master Agreement
dated as of October 24, 1997, among Federated Investors, Federated Funding
1997-1, Inc., Federated Investors Management Company, Federated Securities
Corp., the Owner Trustee of the PLT Finance Trust 1997-1, PLT Finance, L.P.,
Putnam, Lovell & Thorton Inc., and Bankers Trust Company, as amended or replaced
from time to time as permitted under this Agreement.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties and their Subsidiaries taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of the Loan Parties and their Subsidiaries taken as a whole to duly and
punctually pay or perform their Indebtedness, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Agent or any of
the Banks, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

New Lender shall have the meaning assigned to such term in Section 3.6.

 

10



--------------------------------------------------------------------------------

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Notes shall mean the Term Loan Notes.

Notices shall have the meaning assigned to that term in Section 11.6.

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Banks, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, the Notes, the
Agent’s Letter or any other Loan Document.

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Partnership Interests shall have the meaning given to such term in
Section 6.1.2.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Investments shall mean:

(i) investments made under usual and customary terms in the ordinary course of
business in or relating to the establishment or maintenance of the Funds;

(ii) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America, maturing in sixty (60) months or less from the
date of acquisition;

(iii) commercial paper maturing in one hundred eighty (180) days or less rated
not lower than A-1 by Standard & Poor’s or P-1 by Moody’s Investors Service,
Inc. on the date of acquisition;

(iv) demand deposits, time deposits or certificates of deposit maturing within
five (5) years in commercial banks whose obligations are rated A-1, P-1 or the
equivalent or better by Standard & Poor’s or Moody’s Investors Service, Inc. on
the date of acquisition;

(v) corporate obligations rated A or better by Standard & Poor’s or Moody’s
Investors Service, Inc. on the date of acquisition, maturing in sixty
(60) months or less from the date of acquisition;

(vi) repurchase agreements and reverse repurchase agreements maturing within one
(1) year and entered into with commercial banks or investment banking firms of
recognized standing with respect to any investment permitted under clauses (i)
through (v) above;

 

11



--------------------------------------------------------------------------------

(vii) any interest rate protection instrument reasonably acceptable to the
Agent; and

(viii) any mutual fund (A) for which any of the Loan Parties or any Subsidiary
of a Loan Party serves as an investment advisor or (B) for which none of the
Loan Parties or any Subsidiary of a Loan Party serves as an investment advisor,
provided that the aggregate investment in mutual funds governed by clause (B)
shall not exceed $20,000,000 at any one time.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv)(A) good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
and (B) Liens granted to surety companies, or to financial institutions to
secure standby letters of credit issued by such institutions to surety
companies, as an inducement for such surety companies to issue or maintain
existing surety, appeal, indemnity, performance or other similar bonds required
in the ordinary course of business;

(v) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided, that the principal amount secured thereby as of the Closing
Date is not hereafter increased and no additional assets become subject to such
Lien;

(vii) operating leases;

(viii) capital leases made under usual and customary terms in the ordinary
course of business and Purchase Money Security Interests, in each case as and to
the extent permitted in Section 8.2.1(ii); and

 

12



--------------------------------------------------------------------------------

(ix) the following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not result in a Material Adverse
Change:

(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that each of the Companies maintains
such reserves or other appropriate provisions as shall be required by GAAP and
pays all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens of governmental entities arising under federal or state environmental
laws.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

 

13



--------------------------------------------------------------------------------

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Purchase and Sale Agreement shall mean the Purchase and Sale Agreement dated as
of December 21, 2000, as amended, by and among Federated Investors Management
Company, Federated Securities Corp., Federated Funding 1997-1, Inc., Federated
Investors, Inc., Citibank, N.A., and Citicorp North America, Inc.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Ratable Share shall mean the proportion that a Bank’s Commitment bears to the
Commitments of all of the Banks.

Regulated Subsidiary shall mean any Subsidiary of the Borrower that is
(i) registered as a broker dealer pursuant to Section 15 of the Securities
Exchange Act of 1934, or (ii) engaged in the business of banking or the exercise
of trust powers and regulated by federal or state banking regulators.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Banks shall mean

(i) if there are no Loans outstanding, Banks whose Commitments aggregate more
than 50% of the Commitments of all of the Banks, or

 

14



--------------------------------------------------------------------------------

(ii) if there are Loans outstanding, any Bank or group of Banks if the sum of
the Loans of such Banks then outstanding aggregates more than 50% of the total
principal amount of all of the Loans then outstanding;

provided, however, so long as there are more than three (3) Banks, in no event
shall the Required Banks be less than three (3) Banks; provided further, if
there are less than three (3) Banks, the Required Banks shall be all Banks.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Loan Parties and their
Subsidiaries.

Revolving Credit Agreement shall mean the Credit Agreement, dated as of
October 31, 2006, by and among the Borrower, the Guarantors, the Agent and the
Banks set forth therein, as amended, restated, modified or supplemented from
time to time.

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

Special Purpose Subsidiary shall mean any corporation, business trust or other
entity formed by the Borrower to engage in the limited activities permitted by
Section 8.2.9(i) and shall be an indirect wholly owned subsidiary of the
Borrower, provided, that if the Special Purpose Subsidiary is organized under
the law of a foreign jurisdiction which requires that residents of such foreign
jurisdiction maintain a certain level of ownership interest in such Special
Purpose Subsidiary, then a wholly owned Subsidiary of the Borrower shall own a
number of outstanding shares of such Special Purpose Subsidiary that is not less
than the greater of (i) 51% of the outstanding shares of such Special Purpose
Subsidiary, and (ii) the maximum number of outstanding shares of such Special
Purpose Subsidiary permitted pursuant to the law of such foreign jurisdiction.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or any partnership of which such Person is a general partner or of
which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, and (ii) any corporation, trust, partnership or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person’s Subsidiaries. For the purposes of this Agreement, none of the
Special Purpose Subsidiaries or the Funds shall be considered a “Subsidiary” of
the Borrower or any Loan Party. For the purposes of this Agreement, the term
“wholly owned Subsidiaries”

 

15



--------------------------------------------------------------------------------

shall include (x) all Subsidiaries of which all of the outstanding shares of
capital stock or beneficial interest of such Subsidiary are owned by the
Borrower or another wholly owned Subsidiary of the Borrower, or (v) Foreign
Subsidiaries where the law of the applicable foreign jurisdiction requires that
residents of such foreign jurisdiction maintain a certain level of ownership
interest in such Subsidiary and the Borrower or another wholly owned Subsidiary
of the Borrower owns not less than the greater of (a) 51% of the outstanding
shares of capital stock or beneficial interests of such Subsidiary and (b) the
maximum number of outstanding shares of capital stock or beneficial interests of
such Subsidiary permitted pursuant to the law of such foreign jurisdiction are
owned by the Borrower or another wholly owned Subsidiary of the Borrower.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.2.

Term Loan Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” and thereafter on Schedule I to the most
recent Assignment and Assumption Agreement, if any, to which such Bank is a
party, and Term Loan Commitments shall mean the aggregate Term Loan Commitments
of all of the Banks.

Term Loan Commitment Increase Date shall have the meaning assigned to such term
in Section 3.6.

Term Loans shall mean collectively and Term Loan shall mean separately all Term
Loans or any Term Loan made by the Banks or one of the Banks to the Borrower
pursuant to Section 3.1.

Term Notes shall mean collectively and Term Note shall mean separately all the
Term Loan Notes of the Borrower in the form of Exhibit 1.1(R) evidencing the
Term Loans together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

Total Indebtedness shall mean, as of the end of any fiscal quarter, all
Indebtedness of the Borrower and its Consolidated Subsidiaries on such date.

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

16



--------------------------------------------------------------------------------

  1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

  1.2.1  Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”.

 

  1.2.2  Determination.

References to “determination” of or by the Agent or the Banks shall be deemed to
include good-faith estimates by the Agent or the Banks (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Banks
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error.

 

  1.2.3  Agent’s Discretion and Consent.

Whenever the Agent or the Banks are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith.

 

  1.2.4  Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document.

 

  1.2.5  Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect.

 

  1.2.6  Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified.

 

  1.2.7  Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity.

 

  1.2.8  Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.

 

17



--------------------------------------------------------------------------------

  1.2.9  From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”.

 

  1.2.10  Shall; Will.

References to “shall” and “will” are intended to have the same meaning.

 

  1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP provided that for the purpose of determining
compliance with Sections 8.2.1 and 8.2.2, the impact of the incurrence of
indebtedness or creation of liens in connection with the sale or transfer of
Designated Assets as described and permitted under Sections 8.2.7(i) shall be
excluded. If one or more changes in GAAP after the date of this Agreement are
required to be applied to then existing transactions, and either a violation of
one or more provisions hereof shall have occurred which would not have occurred
if no change in accounting principles had taken place or a violation of one or
more of the provisions hereof shall not occur which would have occurred if no
change in accounting principles had taken place:

(a) the parties agree that any such violation shall not be considered to
constitute an Event of Default for a period of thirty (30) days;

(b) the parties agree in such event to negotiate in good faith to attempt to
draft an amendment of this Agreement satisfactory to the Required Banks which
shall approximate to the extent possible the economic effect of the original
provisions hereof after taking into account such change or changes in GAAP; and

(c) if the parties are unable to negotiate such an amendment satisfactory to the
Required Banks within thirty (30) days, then as used in this Agreement “GAAP”
shall mean generally accepted accounting principles as in effect prior to such
change.

 

18



--------------------------------------------------------------------------------

2. INTENTIONALLY OMITTED

 

3. TERM LOANS

 

  3.1 Term Loan Commitments.

Subject to the terms and conditions hereof, and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make a term
loan (the “Term Loan”) to the Borrower on the Closing Date in such principal
amount as the Borrower shall request up to, but not exceeding such Lender’s Term
Loan Commitment.

 

  3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment
Terms.

The obligations of each Lender to make Term Loans to the Borrower shall be in
the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrower, but each Lender’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. Except as expressly set forth in Section 3.3, the Lenders
shall have no obligation to make Term Loans hereunder after the Closing Date.
The Term Loan Commitments are not revolving credit commitments, and the Borrower
shall not have the right to borrow, repay and reborrow under Section 3.1 [Term
Loan Commitments]. The Term Loans shall be payable as follows:

(i) On the first Business Day of each of January, April, July and October, 2009,
the Borrower shall repay two and one-half percent (2.5%) of the sum of the Term
Loans (a) funded on the Closing Date and (b) funded after the Closing Date
pursuant to Section 3.6;

(ii) on the first Business Day of each of January, April, July and October,
2010, the Borrower shall repay three and three quarters percent (3.75%) of the
sum of the Term Loans (a) funded on the Closing Date and (b) funded after the
Closing Date pursuant to Section 3.6;

(iii) on the first Business Day of each of January, April, July and October,
2011, the Borrower shall repay five percent (5%) of the sum of the Term Loans
(a) funded on the Closing Date and (b) funded after the Closing Date pursuant to
Section 3.6; and

(iv) on the Expiration Date, the Borrower shall repay the balance of the Term
Loans then outstanding.

 

  3.3 Term Loan Requests.

Except as otherwise provided herein, the Borrower may request the Lenders
(i) prior to the Closing Date or in connection with an increase in Term Loan
Commitments pursuant to Section 3.6 to make Term Loans, or (ii) from time to
time prior to the Expiration Date to renew or convert the Interest Rate Option
applicable to existing Term Loans pursuant to Section 3.1, by delivering to the
Agent, not later than 1:00 p.m., Pittsburgh time, (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Term Loans to
which the Euro Rate Option applies or the conversion to or the renewal of the
Euro Rate Option for any Loans; and (ii) one (1) Business Day prior to either
the proposed Borrowing Date with respect to the making of a Term Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 3.3

 

19



--------------------------------------------------------------------------------

or a request by telephone immediately confirmed in writing by letter, facsimile
or telex in such form (each, a “Loan Request”), it being understood that the
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each Loan
Request shall be irrevocable and shall specify (i) the proposed Borrowing Date;
(ii) the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in
integral multiples of $50,000 and not less than $5,000,000 for each Borrowing
Tranche to which the Euro Rate Option applies and not less than the lesser of
$1,000,000 or the maximum amount available for Borrowing Tranches to which the
Base Rate Option applies; (iii) whether the Euro Rate Option or Base Rate Option
shall apply to the proposed Loans comprising the applicable Borrowing Tranche;
and (iv) in the case of a Borrowing Tranche to which the Euro Rate Option
applies, an appropriate Interest Period for the Loans comprising such Borrowing
Tranche.

 

  3.4 Closing Fees.

The Borrower agrees to pay to the Agent on the Closing Date for the account of
each Lender, as consideration for such Lender’s Commitments, a nonrefundable
closing fee equal to one-tenth percent (.10%) of such Lender’s Term Loan
Commitment.

 

  3.5 Use of Proceeds.

The proceeds of the Loans shall be used for general corporate purposes,
including without limitation stock repurchases, dividend payments and
acquisitions.

 

  3.6 Increase in Commitments; Increasing Lenders and New Lenders.

The Borrower may, at any time, request that (1) the current Lenders increase
their Term Loan Commitments (any current Lender which elects to increase its
Term Loan Commitment shall be referred to as an “Increasing Lender”) or (2) one
or more new lenders (each a “New Lender”) join this Agreement and provide a Term
Loan Commitment hereunder, subject to the following terms and conditions:

(i) No Obligation to Increase. No current Lender shall be obligated to increase
its Term Loan Commitment and any increase in the Term Loan Commitment by any
current Lender shall be in the sole discretion of such current Lender.

(ii) Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase (the “Term Loan Commitment Increase Date”)
after giving effect to such increase.

(iii) Aggregate Term Loan Commitments. After giving effect to such increase, the
total Term Loan Commitments shall not exceed $150,000,000.

(iv) Minimum Increase in Term Loan Commitments. The minimum increase in the
aggregate Term Loan Commitments on any Term Loan Commitment Increase Date shall
be the lesser of $5,000,000 or the maximum amount available under
Section 3.6(iii).

 

20



--------------------------------------------------------------------------------

(v) Funding of Increased Term Loan Commitment. The increase in the Term Loan
Commitments shall be funded in full on the Term Loan Commitment Increase Date.

(vi) Resolutions; Opinion. The Borrower shall deliver to the Agent on or before
the Term Loan Commitment Increase Date the following documents in a form
reasonably acceptable to the Agent: (1) certifications of its corporate
secretary with attached resolutions certifying that the increase in the Term
Loan Commitment has been approved by the Borrower, and (2) an opinion of counsel
addressed to the Agent and the Lenders addressing the authorization and
execution of the Loan Documents by, and enforceability of the Loan Documents
against, the Borrower.

(vii) Notes. The Borrower shall execute and deliver (1) to each Increasing
Lender a replacement Note reflecting the new amount of such Increasing Lender’s
Term Loan Commitment after giving effect to the increase (and the prior Note
issued to such Increasing Lender shall be deemed to be terminated) and (2) to
each New Lender a Note reflecting the amount of such New Lenders’ Term Loan
Commitment.

(viii) Approval of New Lenders. Any New Lender shall be subject to the approval
of the Agent and the Borrower.

(ix) Increasing Lenders. The Increasing Lenders shall confirm their agreement to
increase their Term Loan Commitment pursuant to an acknowledgement in a form
acceptable to the Agent, signed by them and the Borrower and delivered to the
Agent at least five (5) days before the Term Loan Commitment Increase Date.

(x) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 1.1(L)(2) pursuant to which such New Lender
shall join and become a party to this Agreement and the other Loan Documents
with a Term Loan Commitment in the amount set forth in such Lender Joinder (the
“Lender Joinder”).

 

4. INTEREST RATES

 

  4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or the Euro Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans. If at any time the designated rate applicable to any
Loan made by any Bank exceeds such Bank’s highest lawful rate, the rate of
interest on such Bank’s Loan shall be limited to such Bank’s highest lawful
rate.

 

21



--------------------------------------------------------------------------------

  4.1.1  Term Loan Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loan Loans:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) Euro Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the Euro Rate plus the Applicable Margin.

 

  4.1.2  Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the Banks
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

 

  4.1.3  Change in Fees or Interest Rates.

If the Applicable Margin is increased or reduced with respect to any period for
which the Borrower has already paid interest, the Agent shall recalculate the
interest due from or to the Borrower and shall, within fifteen (15) Business
Days after the Borrower notifies the Agent of such increase or decrease, give
the Borrower and the Banks notice of such recalculation.

4.1.3.1 Any additional interest due from the Borrower shall be paid to the Agent
for the account of the Banks on the next date on which an interest payment is
due; provided, however, that if there are no Loans outstanding or if no Loans
are due and payable, such additional interest shall be paid promptly after
receipt of written request for payment from the Agent.

4.1.3.2 Any interest refund due to the Borrower shall be credited against
payments otherwise due from the Borrower on the next interest due date or, if
the Loans have been repaid and the Banks are no longer committed to lend under
this Agreement, the Banks shall pay the Agent for the account of the Borrower
such interest refund not later than five (5) Business Days after written notice
from the Agent to the Banks.

 

22



--------------------------------------------------------------------------------

  4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such Euro Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a Euro
Rate Option:

 

  4.2.1  Amount of Borrowing Tranche.

Each Borrowing Tranche of Euro Rate Loans shall be in integral multiples of
$50,000 and not less than $5,000,000.

 

  4.2.2  Renewals.

In the case of the renewal of a Euro Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

  4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

 

  4.3.1  Interest Rate.

The rate of interest for each Loan otherwise applicable pursuant to Section 4.1
[Interest Rate Options] shall be increased by 2.0% per annum.

 

  4.3.2  Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

  4.3.3  Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Banks are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Agent.

 

  4.4 Euro Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

  4.4.1  Unascertainable.

If on any date on which a Euro Rate would otherwise be determined, the Agent
shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro Rate, the Agent shall
have the rights specified in Section 4.4.3.

 

23



--------------------------------------------------------------------------------

  4.4.2  Illegality; Increased Costs; Deposits Not Available.

If at any time any Bank shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro Rate Option
applies has been made impracticable or unlawful by compliance by such Bank in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro Rate Option will not adequately and fairly reflect the cost to
such Bank of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro Rate Option applies, respectively, are not available to such Bank
with respect to such Loan, or to banks generally, in the interbank eurodollar
market, then the Agent shall have the rights specified in Section 4.4.3.

 

  4.4.3  Agent’s and Bank’s Rights.

In the case of any event specified in Section 4.4.1 above, the Agent shall
promptly so notify the Banks and the Borrower thereof, and in the case of an
event specified in Section 4.4.2 above, such Bank shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Banks and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Banks, in the case of such notice given by
the Agent, or (B) such Bank, in the case of such notice given by such Bank, to
allow the Borrower to select, convert to or renew a Euro Rate Option shall be
suspended until the Agent shall have later notified the Borrower, or such Bank
shall have later notified the Agent, of the Agent’s or such Bank’s, as the case
may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Agent makes a determination
under Section 4.4.1 and the Borrower has previously notified the Agent of its
selection of, conversion to or renewal of a Euro Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Bank notifies the Agent
of a determination under Section 4.4.2, the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.6.2 [Indemnity], as to
any Loan of the Bank to which a Euro Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.4 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

 

24



--------------------------------------------------------------------------------

  4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period. If an Event of Default shall occur
and be continuing, the Agent shall limit the Borrower to the Base Rate Option
hereunder; provided, however, that, unless the Loans have been accelerated
hereunder, such limitation with respect to the Euro Rate Portion shall not be
effective until the expiration of any applicable Euro Rate Interest Period.

 

5. PAYMENTS

 

  5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m., Pittsburgh time, in each case on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
Such payments shall be made to the Agent at the Principal Office for the ratable
accounts of the Banks with respect to the Loans in U.S. Dollars and in
immediately available funds, and the Agent shall promptly distribute such
amounts to the Banks in immediately available funds, provided that in the event
payments are received by 11:00 a.m., Pittsburgh time, by the Agent with respect
to the Loans and such payments are not distributed to the Banks on the same day
received by the Agent, the Agent shall pay the Banks the Federal Funds Effective
Rate with respect to the amount of such payments for each day held by the Agent
and not distributed to the Banks. The Agent’s and each Bank’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement and shall be deemed an
“account stated.”

 

  5.2 Pro Rata Treatment of Banks.

Each borrowing shall be allocated to each Bank according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
or other fees (except for the Agent’s Fee) or amounts due from the Borrower
hereunder to the Banks with respect to the Loans, shall (except as provided in
Section 4.4.3 [Agent’s and Bank’s Rights] in the case of an event specified in
Section 4.4 [Euro Rate Unascertainable; Etc.], 5.4.2 [Replacement of a Bank] or
5.6 [Additional Compensation in Certain Circumstances]) be made in proportion to
the applicable Loans outstanding from each Bank and, if no such Loans are then
outstanding, in proportion to the Ratable Share of each Bank.

 

25



--------------------------------------------------------------------------------

  5.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each January, April, July and October
after the date hereof and on the Expiration Date or upon acceleration of the
Notes. Interest on Loans to which the Euro Rate Option applies shall be due and
payable on the last Business Day of each Interest Period for those Loans and, if
such Interest Period is longer than three (3) Months, also on the first Business
Day after the end of each third month during such period and on the Expiration
Date or upon acceleration of the Notes.

 

  5.4 Voluntary Prepayments.

 

  5.4.1  Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.4.2 below or in Section 5.6 [Additional Compensation in Certain
Circumstances]):

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro Rate Option applies,

(iii) on the date specified in a notice by any Bank pursuant to Section 4.4
[Euro Rate Unascertainable, Etc.] with respect to any Loan to which a Euro Rate
Option applies.

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of Loans setting forth the following
information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) a statement indicating the application of the prepayment among Borrowing
Tranches; and

(z) the total principal amount of such prepayment, which shall not be less than
$1,000,000 for any Term Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.4.3 [Agent’s and Bank’s rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Banks under Section 5.6.2 [Indemnity].

 

26



--------------------------------------------------------------------------------

  5.4.2  Replacement of a Bank.

In the event any Bank (i) gives notice under Section 4.4 [Euro Rate
Unascertainable, Etc.] or Section 5.6.1 [Increased Costs, Etc.], (ii) does not
fund any Loans because the making of such Loans would contravene any Law
applicable to such Bank, or (iii) becomes subject to the control of an Official
Body (other than normal and customary supervision), then the Borrower shall have
the right at its option, with the consent of the Agent, which shall not be
unreasonably withheld, to prepay the Loans of such Bank in whole, together with
all interest accrued thereon, and terminate such Bank’s Commitment within ninety
(90) days after (x) receipt of such Bank’s notice under Section 4.4 [Euro Rate
Unascertainable, Etc.] or 5.6.1 [Increased Costs, Etc.], (y) the date such Bank
has failed to fund any Loans because the making of such Loans would contravene
Law applicable to such Bank, or (z) the date such Bank became subject to the
control of an Official Body, as applicable; provided that the Borrower shall
also pay to such Bank at the time of such prepayment any amounts required under
Section 5.6 [Additional Compensation in Certain Circumstances] and any accrued
interest due on such amount and any related fees; provided, however, that the
Commitment of such Bank shall be provided by one or more of the remaining Banks
or a replacement bank acceptable to the Agent and, so long as no Event of
Default or Potential Default exists, the Borrower; provided, further, the
remaining Banks shall have no obligation hereunder to increase their
Commitments. Notwithstanding the foregoing, the Agent may only be replaced
subject to the requirements of Section 10.14 [Successor Agent].

 

  5.4.3  Change of Lending Office.

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 4.4.2 [Illegality, Etc.] or 5.6.1
[Increased Costs, Etc.] with respect to such Bank, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans affected by such
event, provided that such designation is made on such terms that such Bank and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 5.4.3 shall affect or postpone any of
the Obligations of the Borrower or any other Loan Party or the rights of the
Agent or any Bank provided in this Agreement.

 

  5.5 Intentionally Omitted.

 

  5.6 Additional Compensation in Certain Circumstances.

 

27



--------------------------------------------------------------------------------

5.6.1 Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

(i) subjects any Bank to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, or other amounts due from the Borrower hereunder or under
the Notes (except for taxes on the overall net income of such Bank),

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Bank, or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Bank, or
(B) otherwise applicable to the obligations of any Bank under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Bank’s capital, taking into consideration such Bank’s customary policies with
respect to capital adequacy) by an amount which such Bank in its sole discretion
deems to be material, such Bank shall from time to time notify the Borrower and
the Agent of the amount determined in good faith (using any averaging and
attribution methods employed in good faith) by such Bank to be necessary to
compensate such Bank for such increase in cost, reduction of income, additional
expense or reduced rate of return. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrower to such Bank ten (10) Business Days after such notice is given.

 

  5.6.2  Indemnity.

In addition to the compensation required by Section 5.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Bank against all liabilities, losses or
expenses (including loss of margin, any loss or expense incurred in liquidating
or employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Bank to fund or maintain Loans subject to a
Euro Rate Option) which such Bank sustains or incurs as a consequence of any

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 3.3 [Term Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.4 [Voluntary Prepayments], or

 

28



--------------------------------------------------------------------------------

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, or any other amount due hereunder.

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such Bank
ten (10) Business Days after such notice is given.

 

6. REPRESENTATIONS AND WARRANTIES

 

  6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Banks as follows:

 

  6.1.1  Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in its jurisdiction of
organization and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary.

 

  6.1.2  Subsidiaries.

Schedule 6.1.2 states the name of each of the Loan Parties and their
Subsidiaries, its jurisdiction of incorporation, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the

 

29



--------------------------------------------------------------------------------

case may be. There are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares, Partnership Interests or LLC Interests
except as indicated on Schedule 6.1.2. Other than Foreign Subsidiaries,
Regulated Subsidiaries, less than wholly-owned Subsidiaries over which the
Borrower does not maintain control as permitted by Section 8.2.4(iii)(B) or
Passport Research, Ltd., all Subsidiaries of the Borrower on the Closing Date
are Guarantors under the Guaranty Agreement.

 

  6.1.3  Power and Authority.

Each Loan Party and each Subsidiary of a Loan Party has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

 

  6.1.4  Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party or any Subsidiary of
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party or Subsidiary on
the required date of delivery of such Loan Document. This Agreement and each
other Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party or Subsidiary which is or will be a party thereto
on and after its date of delivery thereof, enforceable against such Loan Party
or Subsidiary in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

  6.1.5  No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party or any Subsidiary of any Loan Party nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or Subsidiary or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries.

 

30



--------------------------------------------------------------------------------

  6.1.6  Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate is reasonably likely to result in any Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which may result in any Material Adverse Change.

 

  6.1.7  Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. The tangible and intangible personal property relating to facilities and
computers of the Loan Parties and their Subsidiaries (including the leases,
computer software and aircraft) are held by one or more wholly owned Guarantors.
All leases of property by the Loan Parties and their Subsidiaries are in full
force and effect.

 

  6.1.8  Financial Statements.

The Borrower has delivered to the Agent copies of the audited consolidated
financial statements for the Borrower and its Consolidated Subsidiaries for
fiscal year 2007 (the “Audited Statements”). In addition, the Borrower has
delivered to the Agent copies of the unaudited interim financial statements for
the Borrower and its Consolidated Subsidiaries for and as of the end of the
fiscal quarter ended June 30, 2008 (the “Interim Statements”) (the Audited and
Interim Statements being collectively referred to as the “Historical
Statements”). The Historical Statements are correct and complete and fairly
represent the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as of their dates and the consolidated results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the Interim
Statements) to normal year-end audit adjustments. None of the Borrower or its
Consolidated Subsidiaries has any significant liabilities, contingent or
otherwise, or material forward or long-term commitments that are not disclosed
in the Historical Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
any of the Borrower or its Consolidated Subsidiaries which may cause a Material
Adverse Change. Since December 31, 2007, there has been no Material Adverse
Change.

 

  6.1.9  Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

 

  6.1.9.1  General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 3.5 [Use of Proceeds].

 

  6.1.9.2  Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of

 

31



--------------------------------------------------------------------------------

any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System. None of the Loan Parties or any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

 

  6.1.9.3  Section 20 Subsidiaries.

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

 

  6.1.10  Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Bank in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Agent and the Banks prior to or at the date hereof in connection with the
transactions contemplated hereby.

 

  6.1.11  Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Subsidiary of any Loan Party for any period.

 

  6.1.12  Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party or any Subsidiary of
any Loan Party, except for consents which shall have been obtained on prior to
the Closing Date.

 

32



--------------------------------------------------------------------------------

  6.1.13  No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

 

  6.1.14  Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.

 

  6.1.15  Insurance.

All insurance policies and other bonds to which any Loan Party or Subsidiary of
any Loan Party is a party are valid and in full force and effect. No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby. Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

 

  6.1.16  Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.

 

  6.1.17  Material Contracts; Burdensome Restrictions.

All material contracts relating to the business operations of each Loan Party
and each Subsidiary of each Loan Party are valid, binding and enforceable upon
such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder, to
the Loan Parties’ knowledge, with respect to parties other than such Loan Party
or Subsidiary. None of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change.

 

33



--------------------------------------------------------------------------------

  6.1.18  Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” Each Fund that constitutes an
“investment company” is in compliance in all material respects with all
requirements applicable to an “investment company” under the Investment Company
Act. None of the Loan Parties is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

 

  6.1.19  Plans and Benefit Arrangements.

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of the
Borrower or any other member of the ERISA Group. The Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA. All Plans, Benefit Arrangements and
Multiemployer Plans have been administered in accordance with their terms and
applicable Law.

(ii) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

(iii) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any material withdrawal liability under ERISA to
any Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
other member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

 

34



--------------------------------------------------------------------------------

  6.1.20  Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute a Material Adverse Change. There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties or any of their
Subsidiaries which in any case would constitute a Material Adverse Change.

 

  6.1.21  Environmental Matters.

None of the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint, including but not limited to those from any Official
Body or private Person alleging that such Loan Party or Subsidiary or any prior
owner, operator or occupant of any of the Property is a potentially responsible
party under the Comprehensive Environmental Response, Cleanup and Liability Act,
42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq. or any analogous state or local Law, and none of the Loan
Parties has any reason to believe that such an Environmental Complaint might be
received. There are no pending or, to any Loan Party’s knowledge, threatened
Environmental Complaints relating to any Loan Party or Subsidiary of any Loan
Party or, to any Loan Party’s knowledge, any prior owner, operator or occupant
of any of the Properties pertaining to, or arising out of, any Contamination or
violations of Environmental Laws or Required Environmental Permits.

 

  6.1.22  Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens.

 

  6.1.23  Anti-Terrorism Laws.

 

  6.1.23.1  General.

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

35



--------------------------------------------------------------------------------

  6.1.23.2  Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is any of the following (each a “Blocked
Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

 

  6.1.24  Existing Business.

The Loan Parties and their Subsidiaries are currently engaged in the business of
providing investment advisory, administration, distribution and other services
to Funds.

 

  6.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, unless any such Schedules have become outdated or incorrect in
any material and adverse respect, the Borrower may provide such revisions or
updates on a quarterly basis at the same time as the Borrower delivers its
quarterly compliance certificate in accordance with Section 8.3.4; provided,
further, that no Schedule that has become outdated or incorrect in any material
and adverse respect shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby.

 

36



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING

The obligation of each Bank to make Loans is subject to the performance by each
of the Loan Parties of its Obligations to be performed hereunder at or prior to
the making of any such Loans and to the satisfaction of the following further
conditions:

 

  7.1 First Loans.

On the Closing Date:

 

  7.1.1  Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Agent for the benefit of each Bank a
certificate of the Borrower, dated the Closing Date and signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of the Borrower, to each such effect.

 

  7.1.2  Secretary’s Certificate.

There shall be delivered to the Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Secretary or an Assistant Secretary of
each of the Loan Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party and each Subsidiary of each Loan Party
in connection with this Agreement and the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
and each Subsidiary of each Loan Party for purposes of this Agreement and the
true signatures of such officers, on which the Agent and each Bank may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party and each Subsidiary of each Loan Party in each state where
organized; provided such certifications of state officials shall not be required
for Foreign Subsidiaries.

 

37



--------------------------------------------------------------------------------

  7.1.3  Delivery of Loan Documents.

The Guaranty Agreement, Notes, and Intercompany Subordination Agreement shall
have been duly executed and delivered to the Agent for the benefit of the Banks.

 

  7.1.4  Opinion of Counsel.

There shall be delivered to the Agent for the benefit of each Bank a written
opinion of (a) K&L Gates LLP, counsel for the Loan Parties (who may rely on the
opinions of such other counsel as may be acceptable to the Agent) and
(b) in-house counsel to the Loan Parties, each dated the Closing Date and in
form and substance satisfactory to the Agent and its counsel and together such
opinions shall address:

(i) the matters set forth in Exhibit 7.1.4; and

(ii) such other matters incident to the transactions contemplated herein as the
Agent may reasonably request.

 

  7.1.5  Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.

 

  7.1.6  Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Banks to the extent not previously paid the Closing Fees,
all other commitment and other fees accrued through the Closing Date and the
costs and expenses for which the Agent and the Banks are entitled to be
reimbursed.

 

  7.1.7  Consents.

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

 

  7.1.8  Officer’s Certificate Regarding MACs.

Since December 31, 2007, no Material Adverse Change shall have occurred; and
there shall have been delivered to the Agent for the benefit of each Bank a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower
to each such effect.

 

38



--------------------------------------------------------------------------------

  7.1.9  No Violation of Laws.

The making of the Loans shall not contravene any Law applicable to any Loan
Party or any of the Banks.

 

  7.1.10  No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

  7.2 Each Additional Loan.

At the time of making any Loans other than Loans made on the Closing Date and
after giving effect to the proposed extensions of credit: the representations
and warranties of the Loan Parties contained in Section 6 and in the other Loan
Documents shall be true on and as of the date of such additional Loan with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein)
and the Loan Parties shall have performed and complied with all covenants and
conditions hereof; no Event of Default or Potential Default shall have occurred
and be continuing or shall exist; the making of the Loans shall not contravene
any Law applicable to any Loan Party or Subsidiary of any Loan Party or any of
the Banks; and the Borrower shall have delivered to the Agent a duly executed
and completed Loan Request.

 

8. COVENANTS

 

  8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

 

  8.1.1  Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or Section 8.2.7 [Dispositions of
Assets or Subsidiaries].

 

39



--------------------------------------------------------------------------------

  8.1.2  Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor.

 

  8.1.3  Maintenance of Insurance.

The Loan Parties shall maintain and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties and the
business and properties of its Subsidiaries against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts acceptable to Agent and will deliver
evidence thereof to Agent. The Loan Parties shall cause, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
Agent, Agent, for the benefit of Agent and Banks, to be named as additional
insured in the case of all liability insurance.

 

  8.1.4  Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

  8.1.5  Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 

  8.1.6  Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Banks to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such reasonable detail and at such
reasonable times and as often as any of the Banks may reasonably request,
provided that each

 

40



--------------------------------------------------------------------------------

Bank shall provide the Borrower with reasonable notice prior to any visit or
inspection. In the event any Bank desires to conduct an audit of any Loan Party,
such Bank shall make a reasonable effort to conduct such audit contemporaneously
with any audit to be performed by the Agent.

 

  8.1.7  Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

  8.1.8  Plans and Benefit Arrangements.

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

 

  8.1.9  Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 8.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

 

  8.1.10  Ownership of Subsidiaries.

Except (i) with respect to Passport Research Ltd. of which at least 50%
ownership is maintained and (ii) as permitted pursuant to Section 8.2.7 or, with
respect to Subsidiaries created or acquired in the future, Section 8.2.4(iii),
the Borrower shall keep and maintain 100% ownership and control of each of its
Subsidiaries.

 

  8.1.11  New Subsidiaries.

The Loan Parties shall cause each Subsidiary created or acquired by any of the
Loan Parties after the date hereof to enter into the Intercompany Subordination
Agreement and, other than Foreign Subsidiaries, Regulated Subsidiaries or less
than wholly-owned Subsidiaries over which the Borrower does not maintain control
as permitted by Section 8.2.4(iii)(B), this Agreement and the Guaranty Agreement
and shall cause to be delivered a legal opinion of such outside counsel
reasonably acceptable to the Agent and its counsel in form and substance
satisfactory to the Agent and its counsel as to the matters set forth on
Exhibit 1.1(L)(2).

 

41



--------------------------------------------------------------------------------

  8.1.12  Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party or any Subsidiary of any Loan Party to any other Loan
Party or any Subsidiary of any Loan Party to be subordinated pursuant to the
terms of the Intercompany Subordination Agreement.

 

  8.1.13  Anti-Terrorism Laws.

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to Banks any certification or
other evidence as reasonably requested from time to time by any Bank in its sole
discretion, confirming Borrower’s compliance with this Section 8.1.13.

 

  8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and termination of the Commitments, the
Loan Parties shall comply with the following negative covenants:

 

  8.2.1  Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness pursuant to capitalized leases made under usual and customary
terms in the ordinary course of business and Indebtedness secured solely by
Purchase Money Security Interests not exceeding in the case of any Indebtedness
under this clause (ii) at any one time in the aggregate $50,000,000;

(iii) existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof as of the Closing Date unless otherwise specified on Schedule
8.2.1);

 

42



--------------------------------------------------------------------------------

(iv) any short-term Indebtedness under securities clearing arrangements secured
by or for which marketable securities and related cash balances with customary
loan-to-value ratios are available to repay such Indebtedness;

(v) Indebtedness of a Loan Party or any Subsidiary of any Loan Party to another
Loan Party or any Subsidiary of any Loan Party which is subordinated in
accordance with the provisions of Section 8.1.12 [Subordination of Intercompany
Loans]; or

(vi) unsecured Indebtedness so long as after giving effect to such Indebtedness
the Loan Parties remain in pro forma compliance with the financial covenants
contained in Sections 8.2.14 and 8.2.15.

 

  8.2.2  Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

  8.2.3  Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and the Subsidiaries of the Loan Parties
permitted under Section 8.2.1, (ii) the guarantee by the Loan Parties of
obligations of other Loan Parties (other than any Subsidiary which is not wholly
owned) to third parties, which obligations are incurred in the ordinary course
of such Loan Parties’ and the Subsidiaries’ business consistent with industry
practice and not otherwise forbidden by this Agreement; provided that, except
for Limited Investments, in no event shall the Loan Party or any Subsidiary of
any Loan Party become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of the Special Purpose Subsidiaries, and (iii) the guarantee by the
Loan Parties of Indebtedness of Subsidiaries which are not wholly owned by a
Loan Party or Indebtedness of other Persons provided that the aggregate amount
of Indebtedness that is guaranteed by all of the Loan Parties pursuant to this
clause (iii) shall not exceed, at any one time, $25,000,000.

 

  8.2.4  Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

(i) loans and investments as set forth on Schedule 8.2.4 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof as of the Closing Date unless otherwise specified on Schedule
8.2.4);

 

43



--------------------------------------------------------------------------------

(ii) investments in wholly owned Subsidiaries existing on the date hereof and
wholly owned Subsidiaries hereafter created or acquired, provided the Borrower
and each of its Subsidiaries shall comply with the requirements of
Section 8.1.11;

(iii) investments in (A) Subsidiaries, which are less than wholly owned, but
over which the Borrower maintains control, and (B) corporate entities in which
the Borrower does not maintain control but for which none of the Loan Parties
has any liability greater than its initial investment in such entity and where
the activities in which such entity engages are consistent with the activities
set forth in Section 6.1.24, provided, that the investments permitted by clause
(B) of this Section 8.2.4(iii) shall not exceed $50,000,000 in the aggregate at
any time;

(iv) intercompany loans which are subordinated to the Loans pursuant to the
Intercompany Subordination Agreement,

(v) trade credit extended, and loans and advances extended to subcontractors or
suppliers, under usual and customary terms in the ordinary course of business;

(vi) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(vii) Permitted Investments;

(viii) loans, advances and investments in Subsidiaries existing on the date
hereof; and

(ix) Limited Investments in the Special Purpose Subsidiaries so long as the
Limited Investments in all Special Purpose Subsidiaries do not exceed $500,000
in the aggregate at any time.

 

  8.2.5  Dividends and Related Distributions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, unless after giving effect to any such
dividend or other distribution (i) the Loan Parties remain in pro forma
compliance with the financial covenants contained in Sections 8.2.14 and 8.2.15
and (ii) the Loan Parties have an aggregate Liquidity of no less than
$10,000,000.

 

44



--------------------------------------------------------------------------------

  8.2.6  Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

(i) any Guarantor may liquidate into, merge or consolidate with a wholly owned
Subsidiary that is a Guarantor (other than the Borrower) and any wholly owned
Subsidiary which is not a Guarantor may liquidate into, merge or consolidate
with a wholly owned Subsidiary (so long as if the entity into which any
wholly-owned Subsidiary which is not a Guarantor is liquidating, merging or
consolidating is a Guarantor, it continues to be a Guarantor after the
liquidation, merger or consolidation); and

(ii) the Borrower or a Consolidated Subsidiary may effect an acquisition of the
capital stock or assets (tangible or intangible) of another person or persons,
so long as (A) such person is a company which engages in the mutual fund,
investment advisory, retirement plan servicing or financial services business or
a business related or ancillary to any of the foregoing, (B) if such person is a
public company, the acquisition is not hostile and (C) after giving effect to
such acquisition, no Event of Default or Potential Default shall exist or be
continuing and, with respect to acquisitions in which the Consideration is
greater than $25,000,000, five (5) days before the consummation of such
acquisition, the Borrower shall have provided to the Agent and the Banks pro
forma financial statements for the Borrower and the Consolidated Subsidiaries,
after giving effect to such acquisition, demonstrating such compliance.

The parties expressly acknowledge that Section 8.2.6 does not restrict the
acquisition of assets by a Fund in the ordinary course of business where no
liabilities are assumed by the Fund and the acquisition price consists of
trailer payments based on average net assets in the Fund from time to time but
in no event more than the Fund Fees received by any of the Loan Parties and
their Subsidiaries and such fees are paid out of the Fund itself or by any of
the Loan Parties and their Subsidiaries in accordance with normal business
practices.

 

  8.2.7  Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

(i) any sale, transfer or lease of assets by the Borrower or any wholly owned
Subsidiary to the Borrower or any other wholly owned Subsidiary that is a
Guarantor and any sale or transfer of Designated Assets by a Subsidiary of the
Borrower to another Subsidiary of the Borrower followed by an immediate transfer
to a Special Purpose Subsidiary,

 

45



--------------------------------------------------------------------------------

in connection with a securitization or other receivables sale transaction so
long as such transaction is non-recourse to any of the Loan Parties or any
Special Purpose Subsidiary (except for customary recourse provisions, including
recourse to the Designated Assets being sold or transferred);

(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the Borrower’s or any Subsidiary’s business;

(iii) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets; and

(iv) any sale or transfer of all of the capital stock or substantially all of
the assets of one or more Subsidiaries of the Borrower so long as, in any fiscal
year, (A) the assets of such sold or transferred Subsidiaries do not exceed 5%
of the total assets of the Borrower and the Consolidated Subsidiaries and (B) no
more than 5% of Consolidated EBITDA is attributable to such sold or transferred
Subsidiaries, in the case of clause (A), determined as of the most recent fiscal
quarter ending prior to such disposition and, in the case of clause (B),
determined as of the most recent four (4) fiscal quarters ending prior to such
disposition.

The Agent is expressly authorized by the Banks to release any Guarantor from the
Guaranty Agreement and any Subsidiary of the Borrower from the Intercompany
Subordination Agreement if (A) its capital stock or substantially all of the
assets are sold or transferred in accordance with Section 8.2.7(iv) above or
(B) it is liquidated in accordance with Section 8.2.6(i).

 

  8.2.8  Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions which are fully disclosed to the
Agent and is in accordance with all applicable Law.

 

  8.2.9  Continuation of or Change in Business.

The enterprises represented by the Loan Parties and their Subsidiaries taken as
a whole shall continue to engage in their respective businesses substantially as
conducted and operated by the Loan Parties and their Subsidiaries during the
present fiscal year, and the Borrower shall not permit any material change in
such businesses (i.e., the mutual fund, investment advisory, retirement plan
servicing and financial services business, and the business of Federated Bank,
as such businesses exist on the date hereof or may exist in the future), either
directly or indirectly (including by means of loans and investments), and any
change must be in accordance with all applicable Law (including the Investment
Company Act); provided, that (i) the only activities in which the Special
Purpose Subsidiaries shall be permitted to engage are to finance broker
commissions with respect to the sale of proprietary or private label mutual
funds administered or distributed by the Loan Parties and to hold stock of other
Special Purpose Subsidiaries, provided further (A) the Special Purpose
Subsidiaries

 

46



--------------------------------------------------------------------------------

shall not enter into any agreements which permit any cross-defaults with any of
the Loan Documents and (B) the Limited Investments in the Special Purpose
Subsidiaries by the Loan Parties are not greater than $500,000 in the aggregate;
and provided further (ii) the Borrower, FII Holdings, Inc. and Federated
Services Company shall not become registered as investment advisers or
broker-dealers. Notwithstanding the foregoing, nothing contained herein shall
serve to limit the ability of any Loan Party or any Subsidiary of any Loan Party
to change the principal location of its business.

 

  8.2.10  Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA or otherwise violate
ERISA.

 

  8.2.11  Fiscal Year; Accounting Methods.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
(i) change its fiscal year from the twelve-month period beginning January 1 and
ending December 31 or (ii) change from the accrual method of accounting.

 

  8.2.12  Intercompany Transactions.

The Borrower shall not permit there to be any restriction on the dividends
payable by its Subsidiaries except as otherwise required by Law, the Revolving
Credit Agreement or this Agreement. The Borrower shall not permit there to be
any intercompany debt owing by any Loan Party or any Subsidiary of a Loan Party
to another Loan Party or Subsidiary unless such debt is subordinated to the
Loans pursuant to the Intercompany Subordination Agreement. Except as permitted
in Section 8.2.4, no existing business or assets of the Loan Parties and their
Subsidiaries shall be transferred or otherwise diverted to or used for the
benefit of any Subsidiaries which are not wholly owned.

 

  8.2.13  Change in Ownership.

The Borrower shall not permit any change in the ownership of the Class A Shares
except transfers of the Class A Shares may be made among the officers, directors
and employees of the Loan Parties and their respective families and affiliates.

 

  8.2.14  Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio as of the end of any fiscal
quarter to exceed 2.0 to 1.0.

 

  8.2.15  Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated EBITDA to
consolidated interest expense for the four (4) fiscal quarters then ended of the
Borrower and its Consolidated Subsidiaries, calculated as of the end of any
fiscal quarter, to be less than 4.0 to 1.0.

 

47



--------------------------------------------------------------------------------

  8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Agent and each of the Banks:

 

  8.3.1  Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

  8.3.2  Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.

 

  8.3.3  Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Banks pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower,
in the form of Exhibit 8.3.3, to the effect that, except as described pursuant
to Section 8.3.4 [Notice of Default], (i) the representations and warranties of
the Borrower contained in Section 6 and in the other Loan Documents are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 8.2 [Negative
Covenants].

 

48



--------------------------------------------------------------------------------

  8.3.4  Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which the such Loan Party proposes to take with
respect thereto.

 

  8.3.5  Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party or any of the Funds which
involve a claim or series of claims in excess of $25,000,000 or which if
adversely determined would constitute a Material Adverse Change.

 

  8.3.6  Certain Events.

Written notice to the Agent of (i) any sale or other transfer of assets as
permitted under subsections (i), (ii), (iii) or (iv) of Section 8.2.7, (ii) any
merger, acquisition, consolidation or liquidation permitted under Section 8.2.6,
(iii) the creation or acquisition of any new Subsidiaries or investment in any
other corporate entity, such notice to be delivered to the Agent within five
(5) Business Days after occurrence of such event or consummation of such
transaction(s), and in the case of the creation or acquisition of a new
Subsidiary or investment in any other corporate entity, accompanied by the items
specified in Section 8.1 to be delivered within thirty (30) calendar days after
the creation or acquisition of a new Subsidiary or investment in any other
corporate entity. Written notice to the Agent of any sale or other transfer of
assets as permitted under Section 8.2.7(i) shall be given on a quarterly basis
at the same time that quarterly financial statements are required to be
delivered under Section 8.3.1.

 

  8.3.7  Other Notices, Reports and Information.

Promptly upon their becoming available to the Borrower, (i) any material and
adverse reports including management letters submitted to any of the Loan
Parties by independent accountants in connection with any annual, interim or
special audit, (ii) any reports or notices distributed by any of the Loan
Parties to its shareholders and not filed with the Securities and Exchange
Commission, on a date no later than the date supplied to the shareholders,
(iii) upon request, periodic reports filed by any of the Loan Parties with the
Securities and Exchange Commission, (iv) periodic reports of examination by the
Securities and Exchange Commission or the National Association of Securities
Dealers, Inc. of any of the Loan Parties which could reasonably be expected to
result in a Material Adverse Change and any responses thereto, (v) any Revenue
Agent’s Report and accompanying Statement of Income Tax Examination Changes and
any notice of assessment or deficiency by the IRS which could reasonably be
expected to result in a Material Adverse Change, and (vi) such other reports and
information as the Banks may from time to time reasonably request. The Borrower
shall also notify the Banks promptly of the enactment of any legislation or
adoption of any Law which may result in a Material Adverse Change.

 

49



--------------------------------------------------------------------------------

  8.3.8  Notices Regarding Plans and Benefit Arrangements.

 

  8.3.8.1  Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

50



--------------------------------------------------------------------------------

  8.3.8.2  Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Bank each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

  8.3.8.3  Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

  8.3.9  Notices Regarding Special Purpose Subsidiaries.

Within five (5) Business Days after the creation of any new Special Purpose
Subsidiary, the Borrower shall provide written notice to the Agent of the
creation of any new Special Purpose Subsidiary, accompanied by the declaration
of trust, certificate or articles of incorporation, bylaws or other
organizational documents of the new Special Purpose Subsidiary.

 

  8.3.10  Notice of Change in Debt Rating.

Within two (2) Business Days after Standard & Poor’s or Moody’s announces a
change in the Borrower’s Debt Rating, notice of such change. Borrower will
deliver together with such notice a copy of any written notification which
Borrower received from the applicable rating agency regarding such change of
Debt Rating.

 

9. DEFAULT

 

  9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

  9.1.1  Payments Under Loan Documents.

The Borrower shall (i) fail to pay any principal of any Loan when due or
(ii) shall fail to pay any interest on any Loan or any other amount owing
hereunder or under the other Loan Documents within five (5) Business Days after
such interest or other amount becomes due in accordance with the terms hereof or
thereof;

 

51



--------------------------------------------------------------------------------

  9.1.2  Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 

  9.1.3  Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 8.2.5, 8.2.6, 8.2.7, 8.2.9, 8.2.13, 8.2.14 or
8.2.15.

 

  9.1.4  Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document (other
than as specifically set forth in any other subsection of this Section 9.1) and
such default shall continue unremedied for a period of fifteen (15) Business
Days after any of the Loan Parties becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of any of the Loan Parties as determined by the Agent in its
sole discretion).

 

  9.1.5  Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $25,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

  9.1.6  Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be entered against any Loan Party or any Subsidiary of
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

 

  9.1.7  Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

 

52



--------------------------------------------------------------------------------

  9.1.8  Proceedings Against Assets.

Any of the Loan Parties’ or any of their Subsidiaries’ assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

  9.1.9  Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $25,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;

 

  9.1.10  Insolvency.

Any Loan Party or any Subsidiary of a Loan Party ceases to be solvent or admits
in writing its inability to pay its debts as they mature;

 

  9.1.11  Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (i) any Reportable Event that the Agent determines
in good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan; (iv) the PBGC shall give notice of its intent to
institute proceedings to terminate any Plan or Plans or to appoint a trustee to
administer or liquidate any Plan; and, in the case of the occurrence of (i),
(ii), (iii) or (iv) above, the Agent determines in good faith that the amount of
the Borrower’s liability is likely to exceed 10% of its Consolidated Tangible
Net Worth; (v) the Borrower or any member of the ERISA Group shall fail to make
any contributions when due to a Plan or a Multiemployer Plan; (vi) the Borrower
or any other member of the ERISA Group shall make any amendment to a Plan with
respect to which security is required under Section 307 of ERISA; (vii) the
Borrower or any other member of the ERISA Group shall withdraw completely or
partially from a Multiemployer Plan; (viii) the Borrower or any other member of
the ERISA Group shall withdraw (or shall be deemed under Section 4062(e) of
ERISA to withdraw) from a Multiple Employer Plan; or (ix) any applicable Law is
adopted, changed or interpreted by any Official Body with respect to or
otherwise affecting one or more Plans, Multiemployer Plans or Benefit
Arrangements and, with respect to any of the events specified in (v), (vi),
(vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence would be reasonably likely to materially and adversely affect the
total enterprise represented by the Borrower and the other members of the ERISA
Group;

 

53



--------------------------------------------------------------------------------

  9.1.12  Cessation of Business.

Any Loan Party or Subsidiary of a Loan Party is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;

 

  9.1.13  Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

 

  9.1.14  Voluntary Proceedings.

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property (other than voluntary liquidations permitted
under Section 8.2.6) or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any action in furtherance of any of the foregoing.

 

  9.2 Consequences of Event of Default.

 

  9.2.1  Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 through 9.1.12 shall occur
and be continuing, the Banks and the Agent shall be under no further obligation
to make Loans, and the Agent may, and upon the request of the Required Banks,
shall by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations of the Borrower to the Banks hereunder and thereunder to
be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Bank without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived; and

 

54



--------------------------------------------------------------------------------

  9.2.2  Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.13 [Involuntary Proceedings]
or 9.1.14 [Voluntary Proceedings] shall occur, the Banks shall be under no
further obligations to make Loans hereunder and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations of the Borrower to the Banks hereunder and thereunder
shall be immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; and

 

  9.2.3  Set-off.

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Banks] and any branch, Subsidiary
or Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Bank or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Bank or the Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Guaranty or any
other security, right or remedy available to any Bank or the Agent; and

 

  9.2.4  Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Agent or any Bank, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such Bank;
and

 

55



--------------------------------------------------------------------------------

  9.2.5  Application of Proceeds; Collateral Sharing.

 

  9.2.5.1  Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from the exercise of any other
remedy by the Agent, shall be applied as follows:

(i) first, to reimburse the Agent and the Banks for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Banks in connection with the
collection of any Obligations of any of the Loan Parties under any of the Loan
Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Agent may determine in its discretion; and

(iii) the balance, if any, as required by Law.

 

  9.2.6  Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law. The Agent may, and
upon the request of the Required Banks shall, exercise all post-default rights
granted to the Agent and the Banks under the Loan Documents or applicable Law.

 

10. THE AGENT

 

  10.1 Appointment.

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Agent for such Bank under this Agreement and to execute and deliver or accept
on behalf of each of the Banks the other Loan Documents. Each Bank hereby
irrevocably authorizes, and each holder of any Note by the acceptance of a Note
shall be deemed irrevocably to authorize, the Agent to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
any other instruments and agreements referred to herein, and to exercise such
powers and to perform such duties hereunder as are specifically delegated to or
required of the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. PNC Bank agrees to act as the Agent on behalf of
the Banks to the extent provided in this Agreement.

 

  10.2 Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation is exercised with reasonable care and does
not constitute a relinquishment of its duties as Agent) and, subject to
Sections 10.5 [Reimbursement of Agent by Borrower, Etc.] and 10.6 [Exculpatory
Provisions; Limitation of Liability], shall be entitled to engage and pay for
the advice or services of any attorneys, accountants or other experts concerning
all matters pertaining to its duties hereunder and to rely upon any advice so
obtained provided reasonable care is used in the selection of the foregoing
experts.

 

56



--------------------------------------------------------------------------------

  10.3 Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist. The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Bank; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement except as expressly set
forth herein. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Bank
expressly acknowledges (i) that the Agent has not made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Agent to any Bank; (ii) that it has made
and will continue to make, without reliance upon the Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan Parties in connection with this
Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.

 

  10.4 Actions in Discretion of Agent; Instructions From the Banks.

The Agent agrees, upon the written request of the Required Banks (or such
greater number of Banks as may be required hereunder), to take or refrain from
taking any action of the type specified as being within the Agent’s rights,
powers or discretion herein, provided that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or applicable Law. In the
absence of a request by the Required Banks (or such greater number of Banks as
may be required hereunder), the Agent shall have authority, in its sole
discretion, to take or not to take any such action, unless this Agreement
specifically requires the consent of the Required Banks or all of the Banks. Any
action taken or failure to act pursuant to such instructions or discretion shall
be binding on the Banks, subject to Section 10.6 [Exculpatory Provisions, Etc.].
Subject to the provisions of Section 10.6, no Bank shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Banks (or such greater number of Banks as may be required hereunder),
or if the consent of the Required Banks or all of the Banks is not specifically
required by this Agreement, in the absolute discretion of the Agent.

 

57



--------------------------------------------------------------------------------

  10.5 Reimbursement and Indemnification of Agent by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including fees and expenses of
counsel, appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (iv) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Agent hereunder or thereunder, provided that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Agent’s gross negligence or willful misconduct, or if the
Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrower, which shall not be
unreasonably withheld. In addition, the Borrower agrees to reimburse and pay all
reasonable out-of-pocket expenses of the Agent’s regular employees and agents
engaged periodically to perform audits of the Loan Parties’ books, records and
business properties.

 

  10.6 Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Bank for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith including
pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Agent or any of their respective Subsidiaries against the
Agent, any Bank or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive

 

58



--------------------------------------------------------------------------------

damages in respect of any claim or cause of action (whether based on contract,
tort, statutory liability, or any other ground) based on, arising out of or
related to any Loan Document or the transactions contemplated hereby or any act,
omission or event occurring in connection therewith, including the negotiation,
documentation, administration or collection of the Loans, and each of the Loan
Parties, (for itself and on behalf of each of its Subsidiaries), the Agent and
each Bank hereby waive, release and agree never to sue upon any claim for any
such damages, whether such claim now exists or hereafter arises and whether or
not it is now known or suspected to exist in its favor. Each Bank agrees that,
except for notices, reports and other documents expressly required to be
furnished to the Banks by the Agent hereunder or given to the Agent for the
account of or with copies for the Banks, the Agent and each of its directors,
officers, employees, agents, attorneys or Affiliates shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

 

  10.7 Reimbursement and Indemnification of Agent by Banks.

Each Bank agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Agent’s gross negligence or
willful misconduct, or (b) if such Bank was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Bank shall remain liable to the extent such failure to give
notice does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld. In addition, each Bank agrees
promptly upon demand to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the Obligation of the Borrower to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrower
to the Agent in connection with the Agent’s periodic audit of the Loan Parties’
books, records and business properties.

 

  10.8 Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

59



--------------------------------------------------------------------------------

  10.9  Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Bank or the Borrower referring to this Agreement, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”

 

  10.10  Notices.

The Agent shall promptly send to each Bank a copy of all notices received from
the Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof. The Agent shall promptly notify the
Borrower and the other Banks of each change in the Base Rate and the effective
date thereof.

 

  10.11  Banks in Their Individual Capacities; Agent in its Individual Capacity.

With respect to its Term Loan Commitment and the Term Loans made by it and any
other rights and powers given to it as a Bank hereunder or under any of the
other Loan Documents, the Agent shall have the same rights and powers hereunder
as any other Bank and may exercise the same as though it were not the Agent, and
the term “Bank” and “Banks” shall, unless the context otherwise indicates,
include the Agent in its individual capacity. PNC Bank and its Affiliates and
each of the Banks and their respective Affiliates may, without liability to
account, except as prohibited herein, make loans to, issue letters of credit for
the account of, acquire equity interests in, accept deposits from, discount
drafts for, act as trustee under indentures of, and generally engage in any kind
of banking, trust, financial advisory, underwriting or other business with, the
Loan Parties and their Affiliates, in the case of the Agent, as though it were
not acting as Agent hereunder and in the case of each Bank, as though such Bank
were not a Bank hereunder, in each case without notice to or consent of the
other Banks. The Banks acknowledge that, pursuant to such activities, the Agent
or its Affiliates may (i) receive information regarding the Loan Parties or any
of their Subsidiaries or Affiliates (including information that may be subject
to confidentiality obligations in favor of the Loan Parties or such Subsidiary
or Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them, and (ii) accept fees and other consideration
from the Loan Parties for services in connection with this Agreement and
otherwise without having to account for the same to the Banks.

 

  10.12  Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

60



--------------------------------------------------------------------------------

  10.13  Equalization of Banks.

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 4.4.3 [Agent’s and Bank’s Rights], 5.4.2 [Replacement of a
Bank] or 5.6 [Additional Compensation in Certain Circumstances]. The Banks or
any such holder receiving any such amount shall purchase for cash from each of
the other Banks an interest in such Bank’s Loans in such amount as shall result
in a ratable participation by the Banks and each such holder in the aggregate
unpaid amount under the Notes, provided that if all or any portion of such
excess amount is thereafter recovered from the Bank or the holder making such
purchase, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Bank or the holder
making such purchase.

 

  10.14  Successor Agent.

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Banks (if the Agent is a Bank, the Agent’s Loans and
its Commitment shall be considered in determining whether the Required Banks
have requested such resignation) or required by Section 5.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days’
prior written notice to the Borrower and the Banks. If the Agent shall resign
under this Agreement, then either (a) the Required Banks shall appoint from
among the Banks a successor agent for the Banks, subject to the consent of the
Borrower, such consent not to be unreasonably withheld, or (b) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following the Agent’s notice to the Banks of its resignation, then the Agent
shall appoint, with the consent of the Borrower, such consent not to be
unreasonably withheld, a successor agent who shall serve as Agent until such
time as the Required Banks appoint and the Borrower consents to the appointment
of a successor agent, provided, notwithstanding the foregoing, the Borrower’s
consent shall not be required if an Event of Default is continuing. Upon its
appointment pursuant to either clause (a) or (b) above, such successor agent
shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent, effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement. After the resignation of any Agent hereunder, the
provisions of this Section 10 shall inure to the benefit of such former Agent
and such former Agent shall not by reason of such resignation be deemed to be
released from liability for any actions taken or not taken by it while it was an
Agent under this Agreement.

 

61



--------------------------------------------------------------------------------

  10.15  Agent’s Fee.

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of a letter (the “Agent’s Letter”) between the Borrower and
Agent, as amended from time to time.

 

  10.16  Availability of Funds.

The Agent may assume that each Bank has made or will make the proceeds of a Loan
available to the Agent unless the Agent shall have been notified by such Bank on
or before the later of (1) the close of Business on the Business Day preceding
the Borrowing Date with respect to such Loan or two (2) hours before the time on
which the Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.16 or using proceeds
deposited with the Agent by the Banks and whether such funding occurs before or
after the time on which Banks are required to deposit the proceeds of such Loan
with the Agent). The Agent may, in reliance upon such assumption (but shall not
be required to), make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Bank,
the Agent shall be entitled to recover such amount on demand from such Bank (or,
if such Bank fails to pay such amount forthwith upon such demand from the
Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Agent recovers such amount, at a rate per annum equal to
(i) the Federal Funds Effective Rate during the first three (3) days after such
interest shall begin to accrue and (ii) the applicable interest rate in respect
of such Loan after the end of such three-day period.

 

  10.17  Calculations.

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Bank whether in
respect of the Loans, fees or any other amounts due to the Banks under this
Agreement. In the event an error in computing any amount payable to any Bank is
made, the Agent, the Borrower and each affected Bank shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

 

  10.18  No Reliance on Agent’s Customer Identification Program.

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

 

62



--------------------------------------------------------------------------------

  10.19  Beneficiaries.

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Agent and the Banks, and the Loan Parties shall
not have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
of the Loan Parties.

 

11. MISCELLANEOUS

 

  11.1  Modifications, Amendments or Waivers.

With the written consent of the Required Banks, the Agent, acting on behalf of
all the Banks, and the Borrower, on behalf of the Loan Parties, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Banks or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Banks and the Loan Parties;
provided, that, without the written consent of all the Banks, no such agreement,
waiver or consent may be made which will:

 

  11.1.1  Increase of Commitment; Extension of Expiration Date.

Increase the amount of the Term Loan Commitment of any Bank hereunder (except in
accordance with Section 3.6 [Increase in Commitments; Increasing Lenders and New
Lenders]) or extend the Expiration Date;

 

  11.1.2  Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan or any other fee payable to any Bank, or
reduce the principal amount of or the rate of interest borne by any Loan or any
other fee payable to any Bank, or otherwise affect the terms of payment of the
principal of or interest of any Loan or any other fee payable to any Bank;

 

  11.1.3  Release of Guarantor.

Release any Guarantor from its Obligations under the Guaranty Agreement; or

 

63



--------------------------------------------------------------------------------

  11.1.4  Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Banks], 10.6 [Exculpatory Provisions,
Etc.] or 10.13 [Equalization of Banks] or this Section 11.1, alter any provision
regarding the pro rata treatment of the Banks, change the definition of Required
Banks, or change any requirement providing for the Banks or the Required Banks
to authorize the taking of any action hereunder; provided, further, that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Agent in its capacity as Agent shall be effective without the
written consent of the Agent; provided, further that, if in connection with any
proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.4 above of this Section, the consent of the Required Banks is
obtained but the consent of one or more of such other Banks whose consent is
required is not obtained (each a “Non-Consenting Bank”), then the Borrower shall
have the right to replace any such Non-Consenting Bank with one or more
replacement Banks pursuant to Section 5.4.2 [Replacement of a Bank].

 

  11.2  No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Bank in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

  11.3  Reimbursement and Indemnification of Banks by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each Bank
(other than the Agent, as to which the Borrower’s Obligations are set forth in
Section 10.5 [Reimbursement of Agent By Borrower, Etc.]) and to save such Bank
harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including fees and expenses of counsel for
each Bank except with respect to (a) and (b) below), incurred by such Bank
(a) in connection with the administration and interpretation of this Agreement,
and other instruments and documents to be delivered hereunder, (b) relating to
any amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against

 

64



--------------------------------------------------------------------------------

such Bank, in its capacity as such, in any way relating to or arising out of
this Agreement or any other Loan Documents or any action taken or omitted by
such Bank hereunder or thereunder, provided that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (A) if
the same results from such Bank’s gross negligence or willful misconduct, or
(B) if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrower shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrower), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld. The Banks will attempt to
minimize the fees and expenses of legal counsel for the Banks which are subject
to reimbursement by the Borrower hereunder by considering the usage of one law
firm to represent the Banks and the Agent if appropriate under the
circumstances. The Borrower agrees unconditionally to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by the Agent or any Bank to be payable in connection with
this Agreement or any other Loan Document, and the Borrower agrees
unconditionally to save the Agent and the Banks harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions.

 

  11.4  Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

  11.5  Funding by Branch, Subsidiary or Affiliate.

 

  11.5.1  Notional Funding.

Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Bank without regard to such Bank’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Bank.

 

65



--------------------------------------------------------------------------------

  11.5.2  Actual Funding.

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 11.5.2. If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrower
hereunder or require the Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 5.6 [Additional
Compensation in Certain Circumstances]) which would otherwise not be incurred.

 

  11.6 Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

 

66



--------------------------------------------------------------------------------

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.

 

  11.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

  11.8 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.

 

  11.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

  11.10  Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and shall not be waived
by the execution and delivery of this Agreement, any investigation by the Agent
or the Banks, the making of Loans, or payment in full of the Loans. All
covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow hereunder and until termination
of the Commitments and payment in full of the Loans. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5 [Payments]
and Sections 10.5 [Reimbursement of Agent by Borrower, Etc.], 10.7
[Reimbursement of Agent by Banks, Etc.] and 11.3 [Reimbursement of Banks by
Borrower; Etc.], shall survive payment in full of the Loans and termination of
the Commitments.

 

67



--------------------------------------------------------------------------------

  11.11  Successors and Assigns.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Agent, the Borrower and the Guarantors and their respective
successors and assigns, except that neither the Borrower nor any Guarantor may
assign or transfer any of its rights and Obligations hereunder or any interest
herein. Each Bank may, at its own cost, make assignments of or sell
participations in all or any part of its Commitments and the Loans made by it to
one or more banks or other entities, subject to the consent of the Borrower and
the Agent with respect to any assignee, such consent not to be unreasonably
withheld, provided that (1) no consent of the Borrower shall be required (A) if
an Event of Default exists and is continuing, or (B) in the case of an
assignment by a Bank to an Affiliate of such Bank, and (2) any assignment by a
Bank to a Person other than an Affiliate of such Bank may not be made in amounts
less than the lesser of $5,000,000 or the amount of the assigning Bank’s
Commitment. In the case of an assignment, upon receipt by the Agent of the
Assignment and Assumption Agreement, the assignee shall have, to the extent of
such assignment (unless otherwise provided therein), the same rights, benefits
and obligations as it would have if it had been a signatory Bank hereunder, the
Commitments shall be adjusted accordingly, and upon surrender of any Note
subject to such assignment, the Borrower shall execute and deliver a new Note to
the assignee in an amount equal to the amount of the Term Loan Commitment
assumed by it and a new Term Loan Note to the assigning Bank in an amount equal
to the Term Loan Commitment retained by it hereunder. Any Bank which assigns any
or all of its Commitment or Loans to a Person other than an Affiliate of such
Bank shall pay to the Agent a service fee in the amount of $3,500 for each
assignment. In the case of a participation, the participant shall only have the
rights specified in Section 9.2.3 [Set-off] (the participant’s rights against
such Bank in respect of such participation to be those set forth in the
agreement executed by such Bank in favor of the participant relating thereto and
not to include any voting rights except with respect to changes of the type
referenced in Sections 11.1.1 [Increase of Commitment, Etc.], 11.1.2 [Extension
of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor]), all of such
Bank’s obligations under this Agreement or any other Loan Document shall remain
unchanged, and all amounts payable by any Loan Party hereunder or thereunder
shall be determined as if such Bank had not sold such participation.

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 11.17 [Tax Withholding
Clause] relating to federal income tax withholding. Each Bank may furnish any
publicly available information concerning any Loan Party or its Subsidiaries and
any other information concerning any Loan Party or its Subsidiaries in the
possession of such Bank from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 11.12
[Confidentiality].

(iii) Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent. No such pledge or grant of a security interest shall release the
transferor Bank of its obligations hereunder or under any other Loan Document.

 

68



--------------------------------------------------------------------------------

  11.12  Confidentiality.

 

  11.12.1  General.

The Agent and the Banks each agree to keep confidential all information obtained
from any Loan Party or its Subsidiaries which is nonpublic and confidential or
proprietary in nature (including any information the Borrower specifically
designates as confidential), except as provided below, and to use such
information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Banks
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 11.11, and prospective assignees and
participants, (iii) to the extent requested by any bank regulatory authority or,
with notice to the Borrower (if legally permitted), as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Borrower
shall have consented to such disclosure.

 

  11.12.2  Sharing Information With Affiliates of the Banks.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and, notwithstanding the use restriction contained in the first sentence of
Section 11.12.1, each of the Loan Parties hereby authorizes each Bank to share
any information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or affiliate of any Bank receiving
such information shall be bound by the provisions of Section 11.12.1 as if it
were a Bank hereunder. Such authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Commitments.

 

  11.13  Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

  11.14  Agent’s or Bank’s Consent.

Whenever the Agent’s or any Bank’s consent is required to be obtained under this
Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Bank shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

 

69



--------------------------------------------------------------------------------

  11.15  Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

  11.16  CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT
PERMITTED BY LAW.

 

  11.17  Certifications From Banks and Participants.

 

  11.17.1  Tax Withholding.

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Bank or assignee or participant of a
Bank) agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as herein
defined) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Income Tax
Regulations (the “Regulations”); a statement described in § 1.871-14(c)(2)(v) of
the Regulations; or any other certificates under the Internal Revenue Code or
regulations that certify or establish the status of a payee or beneficial owner
as a U.S. or foreign person. Each Bank, assignee or participant required to
deliver to the Borrower and the Agent a Withholding Certificate pursuant to the
first sentence of this Section shall deliver such valid Withholding Certificate
as follows: (A) each Bank which is a party hereto on the Closing Date shall
deliver such valid Withholding Certificate at least five (5) Business Days prior
to the first date on which any interest or fees are payable by the Borrower
hereunder for the

 

70



--------------------------------------------------------------------------------

account of such Bank; (B) each assignee or participant shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation (unless the Agent in its sole
discretion shall permit such assignee or participant to deliver such valid
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by the Agent). Each Bank,
assignee or participant which so delivers a valid Withholding Certificate
further undertakes to deliver to each of the Borrower and the Agent two
(2) additional copies of such Withholding Certificate (or a successor form) on
or before the date that such Withholding Certificate expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrower or
the Agent. Notwithstanding the submission of a Withholding Certificate claiming
a reduced rate of or exemption from U.S. withholding tax, the Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations. Further, the Agent is indemnified under § 1.1461-1(e) of the
Regulations against any claims and demands of any Bank or assignee or
participant of a Bank for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code.

 

  11.17.2  USA Patriot Act.

(a) Each Bank or assignee or participant of a Bank that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

(b) Each Bank that is subject to the USA Patriot Act and the Agent (for itself
and not on behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

 

  11.18  Joinder of Parties to Loan Documents.

Any Subsidiary of the Borrower which is required to join the Loan Documents as a
party pursuant to Section 8.1.11 shall execute and deliver to the Agent (i) a
Loan Document Joinder in substantially the form attached hereto as
Exhibit 1.1(L)(2) pursuant to which it shall join as a party each of the
documents to which it is required to join pursuant to Section 8.1.11 and
(ii) documents in the forms described in Section 7.1 [First Loans] modified as
appropriate to relate to such Subsidiary.

 

71



--------------------------------------------------------------------------------

The Loan Parties shall deliver such Loan Document Joinder and related documents
to the Agent within five (5) Business Days after the date of acquisition or
creation of a new Subsidiary; the date of creation of a new Subsidiary shall be
the date of the filing of such Subsidiary’s articles of incorporation if the
Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation.

[SIGNATURE PAGES FOLLOW]

 

72



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 11 TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: FEDERATED INVESTORS, INC. By:   /s/ Denis McAuley III Name:   Denis
McAuley III Title:   Vice President GUARANTORS: FEDERATED ADMINISTRATIVE
SERVICES By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:   Senior
Vice President FEDERATED ADMINISTRATIVE SERVICES, INC. By:   /s/ Denis McAuley
III Name:   Denis McAuley III Title:   Treasurer FEDERATED INVESTMENT MANAGEMENT
COMPANY By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:   Assistant
Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 11 TO CREDIT AGREEMENT]

 

FEDERATED GLOBAL INVESTMENT MANAGEMENT CORP. By:   /s/ Denis McAuley III Name:  
Denis McAuley III Title:   Assistant Treasurer FEDERATED INVESTORS MANAGEMENT
COMPANY By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:   Treasurer
FEDERATED INVESTMENT COUNSELING By:   /s/ Denis McAuley III Name:   Denis
McAuley III Title:   Assistant Treasurer FEDERATED SERVICES COMPANY By:   /s/
Denis McAuley III Name:   Denis McAuley III Title:   Treasurer FEDERATED
SHAREHOLDER SERVICES COMPANY By:   /s/ Denis McAuley III Name:   Denis McAuley
III Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 11 TO CREDIT AGREEMENT]

 

FII HOLDINGS, INC. By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:
  Treasurer FEDERATED PRIVATE ASSET MANAGEMENT, INC. By:   /s/ Denis McAuley III
Name:   Denis McAuley III Title:   Treasurer RETIREMENT PLAN SERVICE COMPANY OF
AMERICA By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:   Assistant
Treasurer FEDERATED ADVISORY SERVICES COMPANY By:   /s/ Denis McAuley III Name:
  Denis McAuley III Title:   Assistant Treasurer FEDERATED EQUITY MANAGEMENT
COMPANY OF PENNSYLVANIA By:   /s/ Denis McAuley III Name:   Denis McAuley III
Title:   Assistant Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 11 TO CREDIT AGREEMENT]

 

FEDERATED MDTA TRUST By:   /s/ Denis McAuley III Name:   Denis McAuley III
Title:   Treasurer HBSS ACQUISITION CO. By:   /s/ Denis McAuley III Name:  
Denis McAuley III Title:   Treasurer FEDERATED MDTA LLC By:   /s/ Denis McAuley
III Name:   Denis McAuley III Title:   Treasurer SOUTHPOINTE DISTRIBUTION
SERVICES INC. By:   /s/ Denis McAuley III Name:   Denis McAuley III Title:  
Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 11 TO CREDIT AGREEMENT]

 

AGENT: PNC BANK, NATIONAL ASSOCIATION, individually and as Agent By:   /s/ Maria
E. Totin Name:   Maria E. Totin Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 6 OF 11 TO CREDIT AGREEMENT]

 

BANKS: BANK OF AMERICA, NATIONAL ASSOCIATION By:   /s/ Joshua A. Podietz Name:  
Joshua A. Podietz Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 7 OF 11 TO CREDIT AGREEMENT]

 

CITIBANK, N.A. By:   /s/ Alex Duka Name:   Alex Duka Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 8 OF 11 TO CREDIT AGREEMENT]

 

STATE STREET BANK AND TRUST COMPANY By:   /s/ Carolyn L. Baker Name:   Carolyn
L. Baker Title:   Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 9 OF 11 TO CREDIT AGREEMENT]

 

THE BANK OF NEW YORK MELLON By:   /s/ Paulette J. Truman Name:   Paulette J.
Truman Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 10 OF 11 TO CREDIT AGREEMENT]

 

NATIONAL CITY BANK By:   /s/ Susan J. Dimmick Name:   Susan J. Dimmick Title:  
Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 11 OF 11 TO CREDIT AGREEMENT]

 

UMB BANK, N.A. By:   /s/ David A. Proffitt Name:   David A. Proffitt Title:  
Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Debt Rating
[S&P and Moody’s, Respectively]

  

Base Rate Spread

  

Euro Rate Spread

I    A- or above
or
A3 or above    0    100.0 II    BBB+
or
Baa1    0    112.5 III    BBB
or
Baa2    0    125.0 IV    BBB -
or
Baa3    0    137.5 V    Below BBB-
or
Below Baa3 or unrated    12.5    162.5

For purposes of determining the Applicable Margin:

 

(a) If rated by both Standard & Poor’s and Moody’s, if a difference exists in
the Debt Ratings of Moody’s and Standard & Poor’s, the lower of such Debt
Ratings will determine the relevant pricing level,

 

(b) If the Borrower has a Debt Rating for both its senior unsecured long-term
debt and its long-term counterparty credit and a difference exists in such Debt
Ratings, the lower of such Debt Ratings will determine the relevant pricing
level, and

 

(c) Any change in the Applicable Margin shall become effective five (5) Business
Days after any public announcement of the change in the Debt Rating requiring
such an increase or a decrease.

 

1.1(A) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Banks and Addresses for Notices to Banks

 

Bank

   Commitment    Ratable Share  

Bank Name (also Agent):
PNC Bank, National Association
Address for Notices:
One PNC Plaza, 2nd Floor
249 Fifth Avenue
Pittsburgh, PA 15222
Attention: Edward Chidiac
Telephone: (412) 768-2642
Telecopy:   (412) 762-6484
Email: edward.chidiac@pnc.com

 

Address of Lending Office:
PNC Firstside Center
500 First Avenue, 3rd Floor
Pittsburgh, PA 15219
Attention: Rini Davis
Telephone: (412) 762-7638
Telecopy:   (412) 705-2006
Email: rini.davis@pnc.com

   $ 45,000,000.00    32.142857143 %

Bank of America, National Association
Address for Notices:
335 Madison Avenue
New York, NY 10017
Attention: Jorge L. Gil
Telephone: (212) 503-7985
Telecopy:   (704) 409-0078
Email: jorge.l.gil@bankofamerica.com

 

Address of Lending Office:

901 Main Street
Dallas, TX 75202-3714
Attn: Susan Maass-Thomas
Telephone: (214) 209-1349
Telecopy:   (214) 209-9765
Email: susan.maass-thomas@bankofamerica.com

   $ 15,000,000.00    10.714285714 %

 

1.1(B) - 1



--------------------------------------------------------------------------------

Citibank, N.A.

Address for Notices:

388 Greenwich Street, 8th Floor

New York, NY 10048

Attention: Frank J. Anduiza

Telephone: (212) 816-5573

Telecopy:   (212) 816-5325

Email: frank.j.anduiza@citigroup.com

 

Address of Lending Office:

2 Penns Way, Suite 110

New Castle, DE 19720

Attention: Simone Palmer

Telephone: (302) 894-6116

Telecopy:   (212) 994-0847

   $ 15,000,000.00    10.714285714 %

State Street Bank and Trust Company

Address for Notices:

225 Franklin Street MA07

Boston, MA 02110

Attention: James Reichert

Telephone: (617) 664-0240

Telecopy:   (617) 664-0646

Email: jhreichert@statestreet.com

 

Address of Lending Office:

225 Franklin Street MA011

Boston, MA 02110

Attention: Voy Pearson

Telephone: (617) 664-4008

Telecopy:   (617) 664-3874

Email: vpearson@statestreet.com

   $ 30,000,000.00    21.428571429 %

The Bank of New York Mellon

Address for Notices:

One Wall Street, 17th Floor

New York, NY 10286

Attention: Paulette Truman

Telephone: (212) 635-6407

Telecopy:   (212) 809-9520

Email: paulette.truman@bnymellon.com

 

Address of Lending Office:

One Wall Street, 17th Floor

New York, NY 10286

Attention: Paulette Truman

Telephone: (212) 635-6407

Telecopy:   (212) 809-9520

Email: paulette.truman@bnymellon.com

   $ 10,000,000.00    7.142857143 %

 

1.1(B) - 2



--------------------------------------------------------------------------------

National City Bank

Address for Notices:

20 Stanwix Street

Location: 25-191

Pittsburgh, PA 15222

Attention: Susan B. Dimmick, VP

Telephone: (412) 644-7726

Telecopy:   (412) 644-7555

Email: susan.dimmick@nationalcity.com

 

Address of Lending Office:

20 Stanwix Street

Location: 25-191

Pittsburgh, PA 15222

Attention: Susan B. Dimmick, VP

Telephone: (412) 644-7726

Telecopy:   (412) 644-7555

Email: susan.dimmick@nationalcity.com

   $ 15,000,000.00    10.714285714 %

UMB Bank, n.a.

Address for Notices:

1010 Grand Boulevard

Kansas City, MO 64106

Attention: David A. Proffitt

Telephone: (816) 860-7935

Telecopy:   (816) 860-7143

Email: david.proffitt@umb.com

 

Address of Lending Office:

928 Grand Boulevard

Kansas City, MO 64106

Attention: Vaughnda Ritchie

Telephone: (816) 860-7019

Telecopy:   (816) 860-3772

Email: vaughnda.ritchie@umb.com

   $ 10,000,000.00    7.142857143 %

Total

   $ 140,000,000.00    100.000000000 %              

 

1.1(B) - 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

BORROWER AND GUARANTORS:

Name: Federated Investors, Inc.

Address: Federated Investors Tower

                20th Floor, 1001 Liberty Avenue

                Pittsburgh, PA 15222

                Attention: Denis McAuley III

                Telephone: (412) 288-7712

                Telecopy: (412) 288-8687

 

1.1(B) - 4



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

None

 

1.1(P) - 1



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

SUBSIDIARIES

 

Entity Name

 

Jurisdiction

 

Owned by

  No. of
Outstanding
Shares   % of
Shares  

FII Holdings, Inc.

  Delaware Corporation   Federated Investors, Inc.   500   100 %

HBSS Acquisition Co.

  Delaware Corporation   Federated MDTA Trust   3,000   100 %

Federated Advisory Services Company

  Delaware Statutory Trust   FII Holdings, Inc.   1,000   100 %

Federated Equity Management Company of Pennsylvania

  Delaware Statutory Trust   FII Holdings, Inc.   1,000   100 %

Federated Investment Management Company

  Delaware Statutory Trust   FII Holdings, Inc.   1,000   100 %

Passport Research Ltd.

  Pennsylvania Limited Partnership  

Federated Investment Management

Company

  N/A   50.5 %

Federated MDTA LLC

  Delaware Limited Liability Company   Federated MDTA Trust   N/A   100 %

Federated Global Investment Management Corp.

  Delaware Corporation   FII Holdings, Inc.   1,000   100 %

Federated International Holdings BV

  Netherlands Company   FII Holdings, Inc.   40,000   100 %

Federated Asset Management GmbH

  German Company   Federated International Holdings BV   100,000   100 %

Federated International Management Limited

  Ireland Company   Federated International Holdings BV   114,570   100 %

Federated Investors (UK) Ltd.

  English Company   Federated International Holdings BV   75,000   100 %

Federated International-Europe GmbH

  German Company   Federated International Holdings BV   1   100 %

Federated Investment Counseling

  Delaware Statutory Trust   FII Holdings, Inc.   1,000   100 %

Federated Securities Corp.

  Pennsylvania Corporation   FII Holdings, Inc.   17,275   100 %

Federated Investors Management Company

  Pennsylvania Corporation   FII Holdings, Inc.   1,000   100 %

Federated Services Company

  Pennsylvania Corporation   FII Holdings, Inc.   1,000   100 %

 

6.1.2 - 1



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction

 

Owned by

  No. of
Outstanding
Shares   % of
Shares  

Edgewood Services, Inc.

  New York Corporation  

Federated Services

Company

  12,309   100 %

Federated Shareholder Services Company

  Delaware Statutory Trust  

Federated Services

Company

  1,000   100 %

Retirement Plan Service Company of America

  Delaware Statutory Trust  

Federated Services

Company

  1,000   100 %

Federated Administrative Services

  Delaware Statutory Trust  

Federated Services

Company

  1,000   100 %

Federated Administrative Services, Inc.

  Pennsylvania Corporation  

Federated Services

Company

  500   100 %

Southpointe Distribution Services Inc.

  Pennsylvania Corporation   FII Holdings, Inc.   50,000   100 %

Federated MDTA Trust

  Massachusetts Business Trust   FII Holdings, Inc.   100   100 %

Federated Private Asset Management, Inc.

  Delaware Corporation   FII Holdings, Inc.   100,000   100 %

Federated Investors Trust Company

  Pennsylvania Trust Company   FII Holdings, Inc.   10,000   100 %

 

6.1.2 - 2



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

Indebtedness under the Revolving Credit Agreement and related loan documents,
which provide for a $200,000,000 revolving credit facility, and any increase
contemplated by Section 2.10 of the Revolving Credit Agreement, as in effect on
the date hereof, which permits for an increase of the revolving credit facility
to a maximum of $300,000,000 (subject to the terms and conditions set forth in
the Revolving Credit Agreement).

 

8.2.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 8.2.4

PERMITTED LOANS AND INVESTMENTS

None

 

8.2.4 - 1